Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 28, 2013

 

among

 

PL PROPYLENE LLC,
as Borrower

 

PETROLOGISTICS LP,
as Parent

 

The LENDERS Party Hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent,
and Swingline Lender



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger

 

BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
NOMURA SECURITIES INTERNATIONAL, INC.
SOCIÉTÉ GÉNÉRALE,
STIFEL BANK & TRUST,
SUNTRUST ROBINSON HUMPHREY, INC.,
UBS SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Co-Arrangers

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

37

SECTION 1.03.

Terms Generally

37

SECTION 1.04.

Accounting Terms; GAAP

38

SECTION 1.05.

Effectuation of Transactions

38

SECTION 1.06.

Status of Obligations

38

SECTION 1.07.

Timing of Payment or Performance

39

SECTION 1.08.

Rounding

39

SECTION 1.09.

Classification

39

SECTION 1.10.

Pro Forma Basis

39

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Commitments

39

SECTION 2.02.

Loans and Borrowings

39

SECTION 2.03.

Requests for Borrowings

40

SECTION 2.04.

Swingline Loans

41

SECTION 2.05.

Letters of Credit

42

SECTION 2.06.

Funding of Borrowings

47

SECTION 2.07.

Interest Elections

48

SECTION 2.08.

Termination and Reduction of Commitments

49

SECTION 2.09.

Repayment of Loans; Evidence of Debt

50

SECTION 2.10.

[Reserved]

50

SECTION 2.11.

Prepayments

50

SECTION 2.12.

Fees

51

SECTION 2.13.

Interest

52

SECTION 2.14.

Alternate Rate of Interest

52

SECTION 2.15.

Increased Costs

53

SECTION 2.16.

Break Funding Payments

54

SECTION 2.17.

Taxes

54

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

57

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20.

Defaulting Lenders

60

SECTION 2.21.

Loan Modification Offers

61

SECTION 2.22.

Incremental Facilities

62

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

64

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.02.

Authorization; Enforceability

64

SECTION 3.03.

Governmental Approvals; Absence of Conflicts

65

SECTION 3.04.

Financial Condition; No Material Adverse Change

65

SECTION 3.05.

Properties

65

SECTION 3.06.

Litigation and Environmental Matters

66

SECTION 3.07.

Compliance with Laws and Agreements

66

SECTION 3.08.

Investment Company Status

66

SECTION 3.09.

Taxes

66

SECTION 3.10.

ERISA; Labor Matters

67

SECTION 3.11.

Subsidiaries and Joint Ventures; Ownership by Permitted Holder; Disqualified
Equity Interests

67

SECTION 3.12.

Intentionally Omitted

67

SECTION 3.13.

Solvency

67

SECTION 3.14.

Disclosure

68

SECTION 3.15.

Collateral Matters

68

SECTION 3.16.

Federal Reserve Regulations

69

SECTION 3.17.

Intellectual Property

69

SECTION 3.18.

USA PATRIOT Act

69

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Restatement Date

69

SECTION 4.02.

Each Credit Event

71

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Financial Statements and Other Information

72

SECTION 5.02.

Notices of Material Events

74

SECTION 5.03.

Additional Subsidiaries

75

SECTION 5.04.

Information Regarding Collateral

75

SECTION 5.05.

Existence; Conduct of Business

75

SECTION 5.06.

Payment of Taxes

75

SECTION 5.07.

Payment of Obligations

76

SECTION 5.08.

Maintenance of Properties

76

SECTION 5.09.

Insurance

76

SECTION 5.10.

Books and Records; Inspection and Audit Rights

76

SECTION 5.11.

Compliance with Laws

76

SECTION 5.12.

Environmental Laws

77

SECTION 5.13.

Use of Proceeds and Letters of Credit

77

SECTION 5.14.

Further Assurances

77

SECTION 5.15.

[Reserved]

77

SECTION 5.16.

Maintenance of Ratings

77

SECTION 5.17.

Post-Closing Collateral Obligations

77

SECTION 5.18.

Employee Benefits

78

SECTION 5.19.

Material Contracts

78

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness; Certain Equity Securities

79

SECTION 6.02.

Liens

81

SECTION 6.03.

Fundamental Changes; Business Activities

84

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

85

SECTION 6.05.

Asset Sales

87

SECTION 6.06.

Sale/Leaseback Transactions

89

SECTION 6.07.

Hedging Agreements

89

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

89

SECTION 6.09.

Transactions with Affiliates

91

SECTION 6.10.

Restrictive Agreements

93

SECTION 6.11.

Amendment of Material Documents

94

SECTION 6.12.

Senior Secured Leverage Ratio

94

SECTION 6.13.

Fiscal Year

94

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

100

SECTION 9.02.

Waivers; Amendments

101

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

104

SECTION 9.04.

Successors and Assigns

106

SECTION 9.05.

Survival

109

SECTION 9.06.

Counterparts; Integration; Effectiveness

110

SECTION 9.07.

Severability

110

SECTION 9.08.

Right of Setoff

110

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

111

SECTION 9.10.

WAIVER OF JURY TRIAL

111

SECTION 9.11.

Headings

111

SECTION 9.12.

Confidentiality

111

SECTION 9.13.

Interest Rate Limitation

112

SECTION 9.14.

Release of Liens and Guarantees

113

SECTION 9.15.

USA PATRIOT Act Notice

113

SECTION 9.16.

No Fiduciary Relationship

113

SECTION 9.17.

Non-Public Information

114

SECTION 9.18.

Lender Action

114

SECTION 9.19.

Effect of Amendment and Restatement

114

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 1.01

—

Excluded Pipeline Easements

Schedule 2.01

—

Commitments

Schedule 3.05

—

Mortgaged Properties

Schedule 3.11A

—

Subsidiaries and Joint Ventures

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.09

—

Transactions with Affiliates

Schedule 6.10

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Collateral Agreement

Exhibit D

—

Form of Guarantee Agreement

Exhibit E

—

Form of Interest Election Request

Exhibit F

—

Form of Perfection Certificate

Exhibit G

—

Form of Supplemental Perfection Certificate

Exhibit H-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit H-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit H-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I

—

Form of Affiliated Lender Assignment and Assumption

Exhibit J

—

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 28, 2013, (this
“Agreement”), among PL Propylene LLC, a Delaware limited liability company (the
“Borrower”), PetroLogistics LP, a Delaware limited partnership (“Parent”), the
Lenders party hereto, Morgan Stanley Senior Funding, Inc., as sole lead
arranger, Barclays Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank
USA, Nomura Securities International, Inc., Société Générale, Stifel Bank &
Trust, SunTrust Robinson Humphrey, Inc., UBS Securities LLC, and Wells Fargo
Securities LLC, as Co-Arrangers, and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, Collateral Agent and Swingline Lender.

 

WHEREAS, the Borrower and Propylene Holdings LLC, a Delaware limited liability
company (“Holdings”) are parties to the Credit Agreement dated as of March 27,
2012 (as heretofore modified and supplemented and in effect immediately prior to
the effectiveness of this Agreement, the “Original Credit Agreement”) with the
financial institutions party thereto as lenders and the Administrative Agent;

 

WHEREAS, upon the Qualified MLP IPO (as such term is defined in the Original
Credit Agreement), the Parent became a party to the Original Credit Agreement
and assumed all of the obligations of Holdings under the Original Credit
Agreement; and

 

WHEREAS, the requisite parties to the Original Credit Agreement have agreed to
amend and restate the Original Credit Agreement on the Restatement Date as
follows;

 

The parties hereto agree as follows:

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Loans” means Loans bearing interest based upon the ABR.

 

“Accepting Lender” has the meaning set forth in Section 2.21(a).

 

“Additional Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.22, to make Additional Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Exposure
under such Incremental Facility Agreement.

 

“Additional Lender” means a Lender with an Additional Commitment or outstanding
Additional Loans.

 

“Additional Loan” means a Loan made by an Additional Lender to the Borrower
under a tranche of Additional Commitments.

 

--------------------------------------------------------------------------------


 

“Additional Loan Maturity Date” means, with respect to Additional Loans of any
tranche, the scheduled date on which such Additional Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Facility
Agreement.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning set forth in Section 2.21(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(e).

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Aggregate Commitment” means the sum of the Commitments of all the Lenders.  The
initial Aggregate Commitment is $170,000,000.

 

“Aggregate Exposure” means the sum of the Exposures of all the Lenders.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.0%.

 

“Applicable Margin” means (i) 2.00% in the case of ABR Loans (including
Swingline Loans) and (ii) 3.00% in the case of Eurodollar Loans; provided, that
all Swingline Loans shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

 

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that if any Defaulting Lender exists at such time, the
Applicable Percentages shall be calculated disregarding such Defaulting Lender’s
Commitment.  If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.

 

“Approved Fund” means, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an affiliate of such Lender or (iii) an entity or an affiliate of
an entity that administers, advises or manages such Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by

 

2

--------------------------------------------------------------------------------


 

Section 9.04, and accepted by the Administrative Agent, in the form of Exhibit A
or any other form reasonably approved by the Administrative Agent and the
Borrower.

 

“Availability Period” means the period from and including the Restatement Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Amount” means as at any date, a cumulative amount equal to (without
duplication):

 

(a)                                 $120,000,000, plus

 

(b)                                 an amount, not less than zero, equal to 50%
of the Consolidated Net Income of the Borrower and its Subsidiaries for the
period (taken as one accounting period) from the beginning of the fiscal quarter
commencing April 1, 2013 to the end of the most recently ended fiscal quarter of
Borrower for which internal financial statements are available at the time of
such determination, plus

 

(c)                                  an amount equal to 100% of the net cash
proceeds or the fair market value (as reasonably determined by the Borrower) of
property, assets or marketable securities received by Parent, the Borrower or
the Subsidiaries (since the date hereof as a contribution to its common equity
capital), in each case, that has not been previously applied pursuant to
Sections 6.04 and 6.08), minus

 

(d)                                 any usage of such Available Amount pursuant
to Sections 6.04(c), 6.04(l), 6.04(r), and 6.08(b)(iv) or the definition of
“Permitted Joint Venture.”

 

“Backstopped” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the relevant Issuing Bank which may be drawn by such Issuing Bank
to satisfy any obligations of the Borrower in respect of such Letter of Credit
or (b) cash or Permitted Investments deposited with the relevant Issuing Bank to
satisfy any obligation of the Borrower in respect of such Letter of Credit, in
each case, in an amount equal to 102% of the LC Exposure with respect to such
Letter of Credit and on terms and pursuant to arrangements (including, if
applicable, any appropriate reimbursement agreement) reasonably satisfactory to
the respective Issuing Bank.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning set forth in the preamble of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.  Notwithstanding the foregoing, in no event will any
obligation in respect of a lease that would have been categorized as an
operating lease in accordance with GAAP as in effect on the Closing Date be
considered a Capital Lease Obligation for any purpose under this Agreement (and
no agreement relating to any such operating lease shall be considered a capital
lease for any purpose under this Agreement).

 

“Cash Management Services” means (i) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (ii) commercial credit card and merchant card
services.

 

“Cash Management Services Obligations” means any and all obligations of the Loan
Parties or any Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Cash Management Services.

 

“CFC” means any Subsidiary that is a “controlled foreign corporation” for U.S.
federal income tax purposes within the meaning of Section 957 of the Code.

 

“Change in Control” means (a) the acquisition of ownership by any Person other
than Parent of any direct Equity Interest in the Borrower; (b) the acquisition
by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holder or
Permitted Holder Group in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of Equity Interests in Parent and
representing more than the greater of (x) 35% of the aggregate ordinary voting
power represented by the issued and outstanding Voting Stock in Parent and
(y) the total voting power of all of the outstanding Voting Stock of Parent
owned, directly or indirectly, beneficially by the Permitted Holder or Permitted
Holder Group; or (c) the occurrence of any “change in control” (or similar
event, however described) with respect to Parent or the Borrower under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of Parent, the Borrower or any other Subsidiary.  For purposes of

 

4

--------------------------------------------------------------------------------


 

this definition, (I) any Equity Interests in Parent owned beneficially (but not
of record) by any Permitted Holder as a result of such Permitted Holder owning,
beneficially and of record, Equity Interests in any Controlling Company shall be
deemed to be owned of record by such Permitted Holder and (II) “Permitted Holder
Group” means a group of which one or more Permitted Holders are members,
provided that (x) the Permitted Holders that are members of such group do not
own in the aggregate a lesser percentage of such Equity Interests than the other
members of such group and (y) the Permitted Holders that are members of such
group have not granted the right to other members of such group to vote the
Permitted Holders’ Equity Interests in Parent or the right to direct the manner
in which the Permitted Holders’ vote such Equity Interests.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender or Participant, if later, the date on which such Lender
becomes a Lender or acquires a participation hereunder, as applicable), of any
of the following:  (a) the adoption of any rule, regulation, treaty or other
law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

 

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are initial Loans, Additional
Loans of any tranche, Replacement Facilities or Swingline Loans, (b) any
Commitment, refers to whether such Commitment is an initial Commitment or an
Additional Commitment of any tranche and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

 

“Closing Date” means March 27, 2012.

 

“Co-Arrangers” means Barclays Bank PLC, Citigroup Global Markets Inc., Goldman
Sachs Bank USA, Nomura Securities International, Inc., Société Générale, Stifel
Bank & Trust, SunTrust Robinson Humphrey, Inc., UBS Securities LLC, and Wells
Fargo Securities LLC.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are granted or purported to be granted pursuant to
the Security Documents as security for the Secured Obligations, including,
without limitation, the Mortgaged Property.

 

“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
collateral agent hereunder and under the applicable Loan Documents.

 

“Collateral Agreement” means the Collateral Agreement in the form of Exhibit C
among the Loan Parties party thereto and the Collateral Agent to secure the
Secured Obligations.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Collateral Agent shall have received
(i) from each Loan Party a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such person and (ii) from

 

5

--------------------------------------------------------------------------------


 

each Loan Party, a counterpart of the Guarantee Agreement duly executed and
delivered on behalf of such person;

 

(b)                                 the Collateral Agent shall have received
(i) a pledge of all the issued and outstanding Equity Interests of (A) the
Borrower and (B) each wholly owned Subsidiary owned on the Closing Date directly
by Parent or the Borrower or any Subsidiary Loan Party (it being understood that
no more than 65% of the outstanding voting Equity Interests of any Excluded
Foreign Subsidiary shall be pledged to secure the Secured Obligations) and
(ii) in the case of certificated Equity Interests required to be pledged
pursuant to clause (i) above, all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all Indebtedness (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Parent and its Subsidiaries
or (ii) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party and evidenced by a
promissory note or an instrument and in excess of $1,000,000, and shall have
been pledged pursuant to the Collateral Agreement and the Collateral Agent shall
have received such promissory note or instrument, together with note powers or
other undated instruments of transfer with respect thereto endorsed in blank;

 

(d)                                 on the Restatement Date, cause FinCo, at the
Borrower’s expense:

 

(i)                                 to become a party to the Guarantee Agreement
as “Guarantor” thereunder by executing and becoming a party to the Guarantee
Agreement, and, if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent documents of the types referred to in Section 4.01(c);

 

(ii)                                   (A) to become a party to the Collateral
Agreement as “Grantor” thereunder by executing and delivering to the Collateral
Agent a supplement to the Collateral Agreement in the form specified therein,
(B) to take whatever action (including delivering proper financing statements in
form appropriate for filing under the UCC) may be reasonably necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the assets purported to be subject to the applicable Collateral Agreement,
(C) to deliver or cause the applicable Subsidiary of FinCo to deliver to the
Collateral Agent all certificates and stock powers (to the extent such Equity
Interests are certificated) and other documents reasonably requested by the
Collateral Agent with respect to all such Equity Interests required to be
pledged hereunder, (D) to take or cause the applicable Subsidiary to take such
other actions as may be reasonably necessary to provide the Collateral Agent
with a first priority perfected pledge of and security interest in such Equity
Interests, (E) if reasonably requested by the Collateral Agent, to deliver or
cause the applicable Subsidiary of FinCo to deliver to the Administrative Agent
documents of the types referred to in Section 4.01(c) and customary opinions of
counsel, all in form, content and scope, reasonably satisfactory to the
Administrative Agent, and (F) in the case of any person that becomes a
Subsidiary Loan Party after the Restatement Date, (i) the Collateral Agent shall
have received a supplement to the Guarantee Agreement, and the Collateral
Agreement, in each case in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party and (ii) such Subsidiary Loan
Party shall take whatever action (including delivering proper financing
statements in form appropriate for filing under the UCC) as may be required by
the Loan Documents or reasonably requested

 

6

--------------------------------------------------------------------------------


 

by the Collateral Agent to vest in the Collateral Agent, for the benefit of the
Secured Parties, a first priority interest in the Collateral;

 

(e)                                  after the Closing Date, (i) all the
outstanding Equity Interests (A) issued or owned by any person that becomes a
Loan Party after the Closing Date and (B) all the Equity Interests that are
acquired by a Loan Party after the Closing Date, in each case, to the extent not
constituting Excluded Property, shall have been pledged pursuant to the
applicable Security Document; provided that in no event shall more than 65% of
the issued and outstanding voting Equity Interests of any Excluded Foreign
Subsidiary shall be pledged to secure the Secured Obligations and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(f)                                   except as otherwise contemplated by any
Security Document, all documents and instruments, including UCC financing
statements and other similar statements or forms used in other relevant
jurisdictions, required by law or the Loan Documents or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or the recording on the Closing Date, if applicable, or, with
respect to Collateral acquired after the Closing Date, as required by the
Security Documents or pursuant to Section 5.03 or 5.14; and

 

(g)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) an irrevocable commitment to issue, or a pro-forma, of a policy or policies
of title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid and enforceable first Lien on
the Mortgaged Property described therein, free of any other Liens except for
Permitted Encumbrances, in the amount equal to not less than 100% of the
estimated fair market value of such Mortgaged Property together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto, if applicable) and if any improvements located on any
Mortgaged Property are located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.09 (including, without limitation, flood insurance policies) and the
applicable provisions of the Security Documents, each of which (I) shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (II) shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured,
(III) in the case of flood insurance, shall (x) identify the addresses of each
property located in a special flood hazard area, (y) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (z) provide that the insurer will give the Collateral Agent 30 days’
written notice of cancellation or non-renewal and (IV) shall be otherwise in
form and substance satisfactory to the Administrative Agent, (iv) use
commercially reasonable efforts to obtain consents from the grantors of the
Pipeline Easements consenting to a Mortgage on the Pipeline Easements and
(v) such reasonable legal opinions and surveys (or existing surveys with “same
as” affidavits to the title insurer to obtain survey coverage) and other

 

7

--------------------------------------------------------------------------------


 

documents as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property other than surveys relating to the Pipeline
Easements.

 

The foregoing shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, any Collateral, or the provision of
Guarantees by any Subsidiary, (A) in the case of any of the foregoing, if the
Borrower and the Administrative Agent reasonably determine in writing that the
burden or cost of creating or perfecting such pledges or security interests in
such assets, or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees (taking
into account any adverse tax consequences to the Borrower and its Affiliates
(including the imposition of withholding or other material taxes)), outweighs
the benefits to be obtained by the Lenders therefrom, (B) in the case of the
provision of a Guarantee such Subsidiary is an Excluded Subsidiary, and/or
(C) in the case of the creation of pledges or security interests (i) by any
Person who is not required to provide a Guarantee pursuant to the foregoing
clause (A) or (ii) in any Excluded Property.  Notwithstanding any other
provision herein, no foreign law security or pledge agreements shall be required
and the foregoing shall not require the perfection of security interests in
cash, Permitted Investments, deposit, securities and commodities accounts
(including securities entitlements and related assets), other assets requiring
perfection through control agreements, vehicles and other assets subject to
certificates of title, commercial tort claims or letter of credit rights, in
each case, to the extent that a security interest in any of the foregoing cannot
be perfected by the filing of a UCC financing statement.  The Administrative
Agent may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) (x) where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or the Security Documents or
(y) if it otherwise determines in its good faith discretion to grant such
extensions.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit and
Swingline Loans (including an Additional Commitment of any Series or any
combination thereof (as the context requires)), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.22, (c) extended from time to time pursuant to
Section 2.21, (d) replaced from time to time pursuant to Section 9.02(e) and
(e) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

“Commitment Letter” means that certain Commitment Letter dated March 11, 2013
among the Borrower, the Lead Arranger and the Co-Arrangers.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit J
(completed as relevant) or any other form approved by the Administrative Agent.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated March 13, 2012, relating to the credit facilities provided
herein.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Current Liabilities” means, with respect to any Person on any
date, all amounts which, in conformity with GAAP, would be classified as current
liabilities on a consolidated balance sheet of such Person and its consolidated
subsidiaries as at such date.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)                                 without duplication and, except in the case
of clause (viii), to the extent deducted in determining such Consolidated Net
Income, the sum of:

 

(i)                                 all amounts attributable to depreciation and
amortization for such period (excluding amortization expense attributable to a
prepaid cash item paid but not expensed in a prior period but including
amortization of goodwill, software and other intangible assets);

 

(ii)                                   any non-cash charges (including reserve
charges) for such period (excluding any such non-cash charge in respect of an
item that was included in Consolidated Net Income in a prior period, and
including any non-cash charge that may result in a cash outlay or reversal in
any future period);

 

(iii)                                    any non-cash expenses for such period
resulting from the grant of stock options, restricted stock grants or other
equity-based incentives to any director, officer or employee of any Controlling
Company, Parent, the Borrower or any other Subsidiary pursuant to a written plan
or agreement approved by the board of directors of any Controlling Company,
Parent, the Borrower or such Subsidiary, as the case may be;

 

(iv)                                  fees and expenses incurred during such
period in connection with any Investment, Permitted Acquisition, formation of a
Permitted Joint Venture, disposition, issuance of Equity Interests, incurrence
or issuance of Indebtedness (including any fees and expenses related to any
amendments, supplements and modifications thereof or in respect of any
refinancing transaction) or repayment of Indebtedness, in each case, to the
extent not prohibited under this Agreement and whether or not consummated;

 

(v)                                 the amount of management, consulting,
monitoring and advisory fees paid (or any accruals related to such fees), during
such period in accordance with Section 6.09(b), together with reasonable
out-of-pocket expenses relating thereto;

 

(vi)                                  consolidated interest expense and other
Fixed Charges for such period (including imputed interest expense in respect of
Capital Lease Obligations and, to the extent not reflected in such interest
expense, any losses with respect to obligations under any Hedging Agreement or
other derivative instrument (including any termination payment) entered into for
the purpose of hedging interest rate risk and any bank and financing fees and
the interest expense that would be imputed for such period in respect of
Synthetic Leases of Parent and its consolidated Subsidiaries if such Synthetic
Leases were accounted for as Capital Lease Obligations, determined on a
consolidated basis in accordance with GAAP);

 

(vii)                                    provision for federal, state, local and
foreign taxes based on income, profits, margin and similar items, including
foreign unreimbursed value added taxes and property taxes, in each case of
Parent and its Subsidiaries paid or accrued during such period plus Permitted
Tax Distributions to be made with respect to such period, together

 

9

--------------------------------------------------------------------------------


 

with any penalties and interest in respect of the foregoing, to the extent such
taxes were deducted in determining Consolidated Net Income;

 

(viii)                                     the amount of proceeds from any
business interruption insurance or similar insurance proceeds received by the
Borrower or any Subsidiary in such period to the extent paid as the result of a
loss;

 

(ix)                                  without duplication of any amount referred
to in clause (viii) above, the amount of (A) any expense to the extent that a
corresponding amount is received in cash by Parent, the Borrower or any other
Subsidiary from a Person other than such Person or any subsidiary of such Person
under any agreement providing for reimbursement of such expense or (B) any
expenses with respect to liability or casualty events, business interruption or
product recalls, (i) so long as Parent, the Borrower or such Subsidiary has
submitted in good faith a claim for reimbursement of such amounts under its
relevant insurance policy or (ii) without duplication of amounts included in a
prior period under clause (B)(i) above, to the extent covered by insurance
proceeds received in cash during such period (it being understood that if the
amount received in cash under any such agreement in any period exceeds the
amount of expense paid during such period such excess amounts received may be
carried forward and applied against expenses in future periods);

 

(x)                                 any expense relating to defined benefits
pension or post-retirement benefit plans;

 

(xi)                                  fees and expenses incurred during such
period relating to the Transactions;

 

(xii)                                    (a) any costs, charges, accruals and
reserves in connection with any integration, transition, facilities openings,
vacant facilities, consolidations, relocations and closures, Permitted
Acquisitions, investments in Permitted Joint Ventures, dispositions, business
optimization (including relating to systems design, upgrade and implementation
costs), entry into new markets, including consulting fees, restructuring,
severance, and curtailments or modifications to pension or post-retirement
employee benefit plans and (b) to the extent that plant modifications or
enhancements have resulted in the increase in available capacity for the
Operating Facility, and the Borrower has executed one or more additional
contracts with a duration of at least one year that result in additional
contracted volumes above the maximum volumes contracted as of the date of this
Agreement (the “Incremental Volumes”), then, with respect to each such
additional contract, but only with respect to the Incremental Volumes, an amount
equal to the increase of Consolidated EBITDA that would have been expected to be
obtained as though full implementation of such additional contracts had occurred
at the beginning of the period for which Consolidated EBITDA is being calculated
(such period, the “Calculation Period”); provided that (1) the amount of the
expected increase of Consolidated EBITDA shall be determined using historical
commodity prices from the Calculation Period in good faith by a Financial
Officer of the Borrower, shall be factually supportable and the supporting
calculations and assumptions for which shall be set forth in reasonable detail
in the Compliance Certificate for the applicable Calculation Period in form and
scope reasonably satisfactory to the Administrative Agent; (2) the adjustments
described in this clause (xii) shall be available in connection with any
contract only during the first 12 months of the provisions of services
thereunder; and (3) the aggregate amount of adjustments made for both provisions
(a) and (b) of this clause (xii) in any Calculation Period shall not exceed
$15,000,000; and

 

10

--------------------------------------------------------------------------------


 

(xiii)                                     Major Scheduled Turnaround Expenses
for such period;

 

provided that any cash payment made with respect to any non-cash item added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) shall be subtracted in computing Consolidated EBITDA for the period in which
such cash payment is made so long as such cash payment does not otherwise reduce
Consolidated Net Income at such time; provided further that Consolidated EBITDA
shall be calculated so as to exclude the effect of (1) any net gain or loss
resulting from currency translation gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
hedge agreements for currency exchange risk) and any foreign currency
translation gains or losses; (2) extraordinary, unusual or non-recurring gains,
losses or charges; (3) the effects of any adjustments (including the effects of
such adjustments pushed down to such Person and its Subsidiaries) in the
inventory, property and equipment, software, goodwill, other intangible assets,
research and development, deferred revenue, debt line items, any earn-out
obligations and any other charges resulting from the application of purchase
accounting in relation to the consummation of any Permitted Acquisition or
investment in a Permitted Joint Venture, or the amortization or write-off of any
such amounts; and (4) any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the
Borrower or any of its consolidated Subsidiaries, other than dispositions of
inventory and other dispositions in the ordinary course of business; and minus

 

(b)                                 without duplication and to the extent
included in determining such Consolidated Net Income:

 

(i)                                      any income relating to defined benefits
pension or post-retirement benefit plans and any amounts contributed by Parent,
the Borrower or any Subsidiary in cash to any defined benefits pension or
post-retirement benefit plans during such period (so long as such cash payment
does not otherwise reduce Consolidated Net Income at such time); and

 

(ii)                                   the amount of any expense attributable to
a claim for reimbursement submitted under applicable insurance policies added to
Consolidated EBITDA in a prior period pursuant to clause (a)(ix)(B) above, to
the extent (A) such reimbursement claim is denied (in which case such amount
shall be deducted from Consolidated Net Income pursuant to this clause (ii) in
the period in which the notice of rejection is issued by the relevant insurer)
or (B) such claim amount has not been received in cash by the Borrower within
twenty-four months after the period in which such amount was included in
Consolidated EBITDA pursuant to clause (a)(ix)(B) (in which case such amount
shall be deducted from Consolidated Net Income pursuant to this clause (ii) in
the period during which such twenty-fourth month occurs).

 

For the avoidance of doubt, no amounts attributable to a Permitted Joint Venture
shall be taken into account or included in the determination of Consolidated
EBITDA other than as expressly referred to in this definition or as expressly
provided in the definition of Consolidated Net Income.

 

Notwithstanding anything to the contrary contained herein, but subject to the
next sentence, Consolidated EBITDA shall be deemed to be $55,458,000,
$68,954,000, $38,501,000, and $45,851,000 for the fiscal quarters ended on
March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012,
respectively.  For purposes of calculating Consolidated EBITDA for any period to
determine the Fixed Charge Coverage Ratio or the Senior Secured Leverage Ratio,
Consolidated EBITDA for such period shall be calculated on a Pro Forma Basis.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Intangibles” means, with respect to any Person on any date, all
assets of such Person and its consolidated subsidiaries, determined on a
consolidated basis, that would, in conformity with GAAP, be classified as
intangible assets on a consolidated balance sheet of such Person and its
consolidated subsidiaries as at such date, including unamortized debt discount
and expense, unamortized organization and reorganization expense, costs in
excess of the fair market value of acquired companies, patents, trademarks or
service marks, franchises, trade names, goodwill and the amount of all write-ups
in the book value of assets resulting from any revaluation thereof (other than
revaluations arising out of foreign currency valuations in conformity with
GAAP).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated subsidiaries (except as provided below, other than
any Permitted Joint Venture) for such period, determined on a consolidated basis
in accordance with GAAP (adjusted to reflect any charge, tax or expense incurred
or accrued by Parent or any Controlling Company during such period as though
such charge, tax or expense had been incurred by the Borrower, to the extent
that the Borrower has made any Restricted Payments or other payment to or for
the account of Parent or any Controlling Company in respect thereof and to the
extent such charge, tax or expense is not reflected in the GAAP income statement
of the Borrower and its consolidated Subsidiaries for such period); provided
that there shall be excluded (a) the income of any Subsidiary of the Borrower
(other than a Loan Party) to the extent and for the portion of the period during
which the declaration or payment of dividends or other distributions by such
Subsidiary of that income is not at the time permitted by any agreement or
instrument applicable to such Subsidiary or without any prior approval of any
Governmental Authority that has not been obtained, except to the extent of the
amount of cash dividends or other cash distributions actually paid to Parent,
the Borrower or any other Subsidiary by such Subsidiary (unless the income of
such Subsidiary would otherwise be excluded from Consolidated Net Income
pursuant to this proviso to this definition) during such period, (b) the income
or loss of any Person (other than the Borrower or any of its consolidated
subsidiaries) in which the Borrower or any Subsidiary owns an Equity Interest,
except to the extent of the amount of cash dividends or other cash distributions
actually paid to the Borrower or any of its consolidated subsidiaries by such
Person (unless the income of such Subsidiary would otherwise be excluded from
Consolidated Net Income pursuant to this proviso to this definition) during such
period, (c) the income or loss of any Person accrued prior to the date it
becomes a consolidated Subsidiary of the Borrower or is merged with or into or
consolidated with the Borrower or any of its consolidated subsidiaries or that
Person’s assets are acquired by the Borrower or any of its consolidated
subsidiaries, except as provided in the definitions of “Consolidated EBITDA” and
“Pro Forma Basis” herein, (d) the income of any Permitted Joint Venture, except
to the extent of the amount of cash dividends or other cash distributions of
such income actually paid to the Borrower or any other Subsidiary (unless the
income of such Subsidiary would be otherwise excluded from Consolidated Net
Income pursuant to this proviso to this definition), (e) the cumulative effect
of a change in accounting principles, (f) any unrealized gains or losses for
such period attributable to the application of “mark to market” accounting in
respect of Hedging Agreements, (g) any realized gains or losses under propane
Hedging Agreements that are assigned pursuant to the Omnibus Agreement, (h) any
losses attributable to early extinguishment of Indebtedness or obligations under
any Hedging Agreement and (i) any impairment charge or asset write-off or write
down.  For purposes of calculating Consolidated Net Income for any period to
determine the Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio,
Consolidated Net Income shall be calculated on a Pro Forma Basis.

 

“Consolidated Net Tangible Assets” means, with respect to any Person on any
date, the amount equal to (a) the amount that would, in conformity with GAAP, be
included as assets on the consolidated balance sheet of such Person and its
consolidated subsidiaries as at such date minus (b) the sum of (i) Consolidated
Intangibles of such Person at such date and (ii) Consolidated Current
Liabilities of such Person at such date.

 

12

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlling Company” means any direct or indirect parent company of Parent.

 

“Credit Party” means the Administrative Agent, Collateral Agent, each Issuing
Bank, the Swingline Lender and each other Lender.

 

“Debt Fund Affiliate” means any Affiliate of Parent or LG (other than Parent,
the Borrower or any other Subsidiary) that is primarily engaged in, or advises
debt funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and for which no personnel making investment
decisions in respect of any equity fund which has a direct or indirect equity
investment in Parent, the Borrower or any other Subsidiary has the right to make
any investment decisions.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clauses (i) and (iii) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified
Parent, the Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

13

--------------------------------------------------------------------------------


 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by Parent or any Subsidiary, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 180 days after the latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, the date hereof); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) or permitting the holder thereof to convert such Equity
Interest into another equity security upon the occurrence of any of the
foregoing, in each case, shall not constitute a Disqualified Equity Interest if
any such requirement shall, by its express terms, become operative only if the
Termination Date has occurred and (ii) an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

“Disqualified Institution” means (a) competitors of the Borrower or any
Subsidiary, (b) affiliates of any such competitors or (c) such other persons, in
each case, identified in writing to the Lead Arranger prior to the Restatement
Date (the “Disqualified Institutions”); provided that the Borrower, upon
reasonable notice to the Lead Arranger after the Restatement Date, shall be
permitted to supplement in writing the list of persons that are Disqualified
Institutions to the extent such supplemented person is a competitor or an
affiliate of a competitor by notice to the Administrative Agent.

 

“Disregarded Person” means any Domestic Subsidiary that is treated as a
disregarded entity for U.S. federal income tax purposes if it has no material
assets other than the equity of one or more direct or indirect CFCs.

 

“Dollars,” “dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person, (ii) Parent, the Borrower, any other Subsidiary or any other Affiliate
of Parent and (iii) any Disqualified Institution.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable statutes, rules, regulations, codes,
ordinances, judgments, orders, decrees and other laws, and all injunctions,
notices or binding agreements, issued, promulgated or entered into by or with
any Governmental Authority and relating to pollution or protection of the
Environment or to preservation or reclamation of natural resources.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental investigation, monitoring, remediation, fines, penalties
and indemnities), directly or indirectly resulting from or based upon (a) a
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage

 

14

--------------------------------------------------------------------------------


 

or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threat of Release of any Hazardous Materials or
(e) any written contract agreement, or consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests, whether voting or nonvoting, in, or interests
in the income or profits of, a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure with
respect to any Plan to satisfy the minimum funding standard (within the meaning
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA) applicable to
such Plan, in each case whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) a
withdrawal by Parent or any of its ERISA Affiliates from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (f) the occurrence
of any event or condition which might reasonably be expected to constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or the incurrence by Parent or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan, (g) the receipt by Parent or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA, (h) the incurrence by Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (i) a failure by Parent or any
of its ERISA Affiliates to make a required contribution to a Multiemployer Plan,
(j) the receipt by Parent or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Parent or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, in endangered or
critical status (within the meaning of Section 305 of ERISA) or terminated
(within the meaning of Section 4041A of ERISA) or (k) the occurrence of a
“prohibited transaction” with respect to which Parent or any ERISA Affiliate is
a “disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which Parent or any such ERISA Affiliate could otherwise be liable.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Eurodollar Rate.

 

“Eurodollar Loans” means Loans bearing interest based upon the Eurodollar Rate.

 

15

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan the rate (adjusted for statutory reserve
requirements for Eurodollar liabilities) for eurodollar deposits appearing on
Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen) (the “Published
LIBOR Rate”).

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Foreign Subsidiary” means:  (a) any Foreign Subsidiary, (b) any
Disregarded Person and (c) any Domestic Subsidiary of a CFC.

 

“Excluded Pipeline Easements” means those pipeline easements listed on
Schedule 1.01.

 

“Excluded Property” means (a) any real property or real property interests
(including leasehold interests) other than Mortgaged Property, (b) Equity
Interests in partnerships, joint ventures and other non-wholly owned
subsidiaries which cannot be pledged without the consent (pursuant to the terms
of the organizational or governance documents of such partnership or joint
venture) of one or more third parties (other than a Loan Party or other
Subsidiary), (c) any assets if the granting of a security interest in such asset
would be prohibited by applicable law (other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition), (d) any lease, license, sublicense or other
agreement or any property subject to a purchase money security interest or
Capital Lease Obligation, in each case, to the extent (i) permitted under this
Agreement and (ii) that a grant of a security interest therein (or in any asset
governed thereby) would (x) violate, invalidate or be prohibited by enforceable
anti-assignment provisions of such lease, license, sublicense or agreement,
purchase money security interest or Capital Lease Obligation, (y) create a right
of termination in favor of any other party thereto (other than a Loan Party) or
(z) would trigger a termination pursuant to any “change of control” or similar
provision in such documents (other than the proceeds thereof), (e) Equity
Interests in any Subsidiary that is not a Material Subsidiary; provided that
(i) in the case of clauses (c) and (d), such exclusion shall not apply to the
extent the prohibition is ineffective under applicable anti-assignment
provisions of the UCC or other applicable law or (ii) in the case of clause (c),
to proceeds and receivables of the assets referred to in such clause, the
assignment of which is expressly deemed effective under applicable
anti-assignment provisions of the UCC or other applicable law notwithstanding
such prohibition.

 

“Excluded Subsidiary” means:  (a) any Subsidiary that is not a Material
Subsidiary; (b) any Subsidiary that is prohibited by law, regulation or
contractual obligation from providing a Guarantee of the Obligations or that
would require a governmental (including regulatory) consent, approval, license
or authorization in order to provide such Guarantee; (c) any Excluded Foreign
Subsidiary; and (d) any Subsidiary to the extent that the burden or cost of
obtaining a Guarantee of the Obligations outweighs the benefit afforded thereby
as reasonably determined by the Administrative Agent and the Borrower.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion

 

16

--------------------------------------------------------------------------------


 

of such Swap Obligation that is attributable to swaps for which such Guarantee
or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, (i) Taxes imposed on or measured by its overall net income
or branch profits (however denominated, and including (for the avoidance of
doubt) any backup withholding in respect thereof under Section 3406 of the Code
or any similar provision of state, local or foreign law), and franchise (and
similar) Taxes imposed on it, in each case by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable lending office in, such jurisdiction, or as a result of any other
present or former connection with such jurisdiction (other than any such
connection arising solely from this Agreement or any other Loan Documents or any
transactions contemplated thereunder), (ii) except in the case of a Lender that
is an assignee pursuant to a request by the Borrower under Section 2.19(b), any
United States federal withholding Tax imposed on any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document that
is required to be imposed on amounts payable to a Recipient pursuant to laws in
force at the time such Recipient becomes a party hereto (or designates a new
lending office), except to the extent that such Recipient (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17(a), (iii) any United States
federal withholding Taxes attributable to any Recipient’s failure to comply with
Section 2.17(e), (iv) any United States federal withholding Tax imposed under
FATCA, or (v) for the avoidance of doubt, penalties and interest on the
foregoing amounts.

 

“Existing Term Loans” means the aggregate principal amount of outstanding term
loans, plus accrued interest, under the Original Credit Agreement which were
repaid in full on the Restatement Date.

 

“Exposure” means, with respect to the Lenders, at any time, the sum of (a) the
aggregate principal amount of the Lenders’ Loans at such time, (b) the Lenders’
LC Exposure at such time and (c) the Lenders’ Swingline Exposure at such time. 
The Exposure of any Lender at any time shall be such Lender’s Applicable
Percentage of the aggregate Exposure at such time.

 

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

 

“Facility Commitment Fee” has the meaning set forth in Section 2.12.

 

“Facility Commitment Fee Rate” shall be 0.50% per annum.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, and, in any case, any
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.0%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.0%) of

 

17

--------------------------------------------------------------------------------


 

the quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means that certain Fee Letter dated March 11, 2013 among the
Borrower, the Lead Arranger and the Co-Arrangers.

 

“Financial Covenant” means the financial covenant set forth in Section 6.12.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person
(or any other officer acting in substantially the same capacity as the
foregoing).

 

“FinCo” means PetroLogistics Finance Corp. a Delaware corporation and a
wholly-owned subsidiary of Parent.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
four-quarter reference period, the ratio of the Consolidated EBITDA of such
Person for such period to the Fixed Charges of such Person for such period, on a
Pro Forma Basis.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:  (a)(i) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and paid or payable in cash
during such period and (ii) the portion of rent expense in respect of Capital
Lease Obligations, or Synthetic Lease Obligations that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and the other
Subsidiaries on a consolidated basis for such period; provided that, solely for
purposes of calculating the Fixed Charge Coverage Ratio, Fixed Charges shall
(x) exclude any fees (including underwriting fees and expenses) paid in
connection with any Investment permitted under Section 6.04 or in connection
with any amendment, restatement, amendment and restatement, supplement,
modification or waiver of any debt or equity issuance (including the Loan
Documents and whether or not consummated), any upfront fees and expenses in
connection with any Hedging Agreements and fees in respect of the issuance of
Letters of Credit and other letters of credit not prohibited under this
Agreement, (y) exclude any administration fees payable to the Administrative
Agent in connection with the Loan Documents and (z) be net of interest income
paid or payable in cash; plus (b) all dividends, paid or payable in cash, on any
series of Disqualified Equity Interests of such Person or any of its
Subsidiaries, other than any such dividends on Disqualified Equity Interests
paid or payable to Parent, the Borrower or other Subsidiary, in each case, on a
consolidated basis and in accordance with GAAP.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of 2004.

 

“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

18

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by a Financial Officer of the Borrower)).

 

“Guarantee Agreement” means the Amended and Restated Guarantee Agreement, among
the Loan Parties party thereto and the Collateral Agent, dated as of the date
hereof.

 

“Guarantors” means, collectively, (a) Parent, (b) FinCo, (c) each Subsidiary of
the Borrower (other than an Excluded Subsidiary) on the Closing Date, and
(d) each Subsidiary of the Borrower (other than an Excluded Subsidiary) that
becomes a party to the Guarantee Agreement after the Closing Date.

 

“Hazardous Materials”  means any chemical, substance, material, pollutant or
contaminant, waste, constituent or compound, in any form regulated or which can
give rise to liability under any Environmental Law, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls or natural gas and natural gas liquids.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option, cap or similar agreement,
involving, or settled by reference to, one or more rates, currencies,
commodities, prices of equity or debt securities or instruments, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value, or any similar transaction or combination of the foregoing
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Parent or the Subsidiaries shall be a
Hedging Agreement.

 

19

--------------------------------------------------------------------------------


 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under or with respect to any and all
Hedging Agreements; provided that Hedging Obligations shall not include Excluded
Swap Obligations.

 

“Holdings” has the meaning set forth in the recitals of this Agreement.

 

“IFRS” means International Financial Reporting Standards.

 

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
former qualified domestic partner, sibling, mother-in-law, father-in-law,
son-in-law and daughter-in-law (including adoptive relationships) and any trust,
partnership or other bona fide estate-planning vehicle the only beneficiaries of
which are any of the foregoing individuals or any private foundation or fund
that is controlled by any of the foregoing individuals or any donor-advised fund
of which any such individual is the donor.

 

“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.22, to make Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Exposure under such
Incremental Facility Agreement (including an Additional Commitment (as the
context requires)).

 

“Incremental Facility” means Incremental Commitments or Additional Commitments
of any tranche and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.22.

 

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
Parent, the Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Commitments or Additional Commitments of any
tranche and effecting such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.22.

 

“Incremental Lender” means a Lender or with an Incremental Commitment (including
an Additional Lender (as the context requires)).

 

“Incremental Volumes” has the meaning set forth in clause (xii) of the
definition of Consolidated EBITDA.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including
non-competition payments and deferred compensation in excess of the fair market
value for such services, in connection with an acquisition, but excluding
(i) accounts payable and accrued liabilities or expenses incurred in the
ordinary course of business, (ii) deferred compensation payable to current or
former directors, officers or employees of Parent, the Borrower or any other
Subsidiary, (iii) any purchase price adjustment or earnout incurred in
connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes,

 

20

--------------------------------------------------------------------------------


 

reasonably determinable and appears in the liabilities section of the balance
sheet of such Person in accordance with GAAP and (iv) liabilities associated
with customer prepayments and deposits), (e) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (f) all obligations, contingent or
otherwise, of such Person arising under letters of credit, (g) all Disqualified
Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate amount that would be payable upon maturity,
redemption, repayment or repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (h) all Indebtedness (excluding prepaid interest thereon) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person; provided that in the case of non-recourse
Indebtedness the amount of such Indebtedness will be the lesser of (i) the fair
market value of such asset as determined by such Person in good faith on the
date of determination and (ii) the amount of such Indebtedness of other Persons,
(i) all Guarantees by such Person of Indebtedness of others and (j) all
reimbursement obligations of such Person under performance bonds, bid bonds,
appeal bonds, surety bonds and performance and completion guarantees and other
obligations of a like nature and (k) all net obligations of such Person in
respect of Hedging Agreements (such net obligations to be equal at any time to
the net termination value of such agreements that would be payable by such
Person at such time).  The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor and except in respect of Permitted Joint Ventures.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Intellectual Property” has the meaning set forth in the Collateral Agreement.

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Collateral Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1) or two (2) weeks or one
(1), two (2), three (3) or six (6) months thereafter (or, if available to each
Lender participating therein, nine (9) or twelve (12) months thereafter) or a
shorter

 

21

--------------------------------------------------------------------------------


 

period, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by a
Financial Officer of the Borrower) in, any other Person that are held or made by
the specified Person.  The amount, as of any date of determination, of (a) any
Investment (other than in the form of a Guarantee) shall be the amount actually
invested without adjustment for subsequent increases or decreases in the value
or write-downs or write-offs with respect to such Investment, less any returns
on such Investments and (b) any Investment in the form of a Guarantee shall be
determined in accordance with the definition of the term “Guarantee.”

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) in the case of Letters of Credit, Morgan Stanley Senior
Funding, Inc., and (b) each Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder.  Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued for the account of the Borrower or for the account of any
Subsidiary issued in accordance with Section 2.05(a).

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit issued for the account of the Borrower or for the account of
any Subsidiary (in accordance with Section 2.05(a)) that remains available for
drawing at such time and (b) the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower or the applicable
Subsidiary at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lead Arranger” means Morgan Stanley Senior Funding, Inc., in its capacity as
the sole lead arranger for the credit facilities provided for herein.

 

22

--------------------------------------------------------------------------------


 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Permitted Amendment, as well as any other
Person that becomes a “Lender” hereunder in accordance with
Section 9.02(e) other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued for the account of
the Borrower or for the account of any Subsidiary pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or Synthetic Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 

“LG” means Lindsay Goldberg LLC.

 

“Loan Documents” means this Agreement, Incremental Facility Agreements, the Loan
Modification Agreements, the Fee Letter, the Collateral Agreement, the other
Security Documents, the Guarantee Agreement, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(j) and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.09(c).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among Parent, the
Borrower, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.21.

 

“Loan Modification Offer” has the meaning set forth in Section 2.21(a).

 

“Loan Parties” means Parent, FinCo, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” means, collectively, the loans made pursuant to Section 2.01.

 

“Local Time” means, in relation to any Borrowing or Letter of Credit, as
applicable, by the Borrower, New York City time.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability (other than
any revolving credit facility).

 

“Major Scheduled Turnaround” means any scheduled shutdown for a period of at
least 14 consecutive days of the Operating Facility primarily for purposes of
conducting maintenance; provided that such scheduled shutdown is the only
scheduled shutdown in any period of 12 consecutive months.

 

“Major Scheduled Turnaround Expenses” means, for any period, expenses incurred
by the Borrower or any Subsidiary during such period to complete any Major
Scheduled Turnaround

 

23

--------------------------------------------------------------------------------


 

occurring during such period, but only to the extent such expenses reduce
Consolidated Net Income for such period.

 

“Management and Consulting Agreement” means that certain Advisory Services
Agreement, dated as of August 22, 2008, between Goldberg Lindsay & Co. LLC, a
Delaware limited liability company, and the Borrower.

 

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, operations, financial condition or results of operations of
the Borrower and the other Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform any of their payment obligations
under any Loan Document or (c) the rights of or remedies (taken as a whole)
available to the Administrative Agent under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of Parent, the Borrower and
the other Subsidiaries in an aggregate principal amount of $20,000,000 or more. 
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Parent, the Borrower or any other Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Parent, the Borrower or such other
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Real Property” means any fee owned real property and related
improvements or pipeline easements, if any, acquired after the Closing Date,
having a net book value of $5,000,000 or more.

 

“Material Subsidiary” means the Borrower and each other Subsidiary (a) the
consolidated total assets of which equal 5.0% or more of the consolidated total
assets of the Borrower or (b) the consolidated revenues of which equal 5.0% or
more of the consolidated revenues of the Borrower, in each case as of the end of
or for the most recent period of four consecutive fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of the Borrower most recently ended prior to the date of this
Agreement); provided that if at the end of or for any such most recent period of
four consecutive fiscal quarters the combined consolidated total assets or
combined consolidated revenues of all Subsidiaries that under clauses (a) and
(b) above would not constitute Material Subsidiaries shall have exceeded 5.0% of
the consolidated total assets of the Borrower or 5.0% of the consolidated
revenues of the Borrower, then one or more of such excluded Subsidiaries shall
(as determined by the Borrower) for all purposes of this Agreement be deemed to
be Material Subsidiaries until such excess shall have been eliminated.  For
purposes of this definition, the consolidated total assets and consolidated
revenues of the Borrower as of any date prior to, or for any period that
commenced prior to, the Closing Date shall be determined on a Pro Forma Basis to
give effect to the Transactions.

 

“Maturity Date” means March 28, 2018 or the Additional Loan Maturity Date with
respect to Additional Loans, as the context requires, including any extension of
the foregoing pursuant to Section 2.21 or Section 9.02(e).

 

“MNPI” means material information concerning Parent, the Borrower and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.

 

24

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

 

“Mortgaged Property” means (i) any real property owned in fee simple by a Loan
Party, and the improvements thereto, that (together with such improvements) is
listed on Schedule 3.05, (ii) Pipeline Easements listed on Schedule 3.05 but
excluding the Excluded Pipeline Easements and (iii) Material Real Property;
provided, however, that no mortgage shall be required on any pipeline easements
for which consent is required and such consent cannot be obtained through
commercially reasonable efforts.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Permitted Investments) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any non-cash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out of pocket expenses (including, reasonable attorney’s fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant, and other customary fees)
paid in connection with such event by Parent and the Subsidiaries that, if paid
to an Affiliate, are permitted pursuant to Section 6.09, (ii) in the case of a
sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, the amount of all payments made by the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset (including interest or premium thereon) and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries or by Parent or any Controlling Company to the extent the Borrower
has made or will be entitled to make any Restricted Payments or other payments
to or for the account of Parent in respect thereof, and the amount of any
reserves established by the Borrower and the Subsidiaries in accordance with
GAAP to fund purchase price adjustment, indemnification and similar contingent
liabilities (other than any earnout obligations) reasonably estimated to be
payable, in each case that are directly attributable to the occurrence of such
event (as determined reasonably and in good faith by a Financial Officer of the
Borrower).  For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding
(i) cash and Permitted Investments, (ii) loans to third parties permitted
hereunder, (iii) deferred bank fees and derivative financial instruments related
to indebtedness and (iv) deferred income taxes) minus (b) the consolidated
current liabilities of the Borrower and its consolidated Subsidiaries as of such
date (excluding (i) current liabilities in respect of Indebtedness,
(ii) outstanding Loans, LC Exposure and Swingline Loans, (iii) accruals of
consolidated interest expense (excluding consolidated interest expense that is
due and unpaid), (iv) obligations in respect of derivative financial instruments
related to Indebtedness, (v) the current portion of current and deferred income
taxes, (vi) liabilities in respect of unpaid earnouts, (vii) the current portion
of any other

 

25

--------------------------------------------------------------------------------


 

long-term liabilities and (viii) liabilities associated with customer
prepayments and deposits.  Net Working Capital at any date may be a positive or
negative number.  Net Working Capital increases when it becomes more positive or
less negative and decreases when it becomes less positive or more negative.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means (a) all obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment on
the Loans, (b) all unpaid principal of and accrued and unpaid interest on the
Loans made to the Borrower, (c) all LC Exposure in respect of Letters of Credit
issued for the account of the Borrower and its Domestic Subsidiaries (in
accordance with Section 2.05(a)), and (d) all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of Parent, the
Borrower and the Subsidiary Loan Parties owed to the Lenders or to any Lender,
the Administrative Agent, any Issuing Bank or any indemnified party arising
under the Loan Documents, in each case, including interest and fees accruing or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding.

 

“Omnibus Agreement” means that certain omnibus agreement dated as of May 9, 2012
between, inter alios, Parent and PL Manufacturing LLC, a Delaware limited
liability company (“PL Manufacturing”), pursuant to which PL Manufacturing and
the Members of PL Manufacturing will be allocated all of Parent’s benefits and
obligations under certain propane Hedging Agreements.

 

“Operating Facility” means the Borrower’s propane dehydrogenation facility
located in Houston, Texas, including its pipeline infrastructure.

 

“Original Credit Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document excluding, in each case, any such Tax imposed as a result of an
Assignment and Assumption, grant of a participation pursuant to Section 9.04(c),
transfer or assignment to or designation of a new Lending Office or other office
for receiving payments under any Loan Document (collectively, “assignment
taxes”) (except for any assignment taxes resulting from any change requested by
the Borrower or occurring within 30 days of the Closing Date in connection with
the primary syndication of the Loan) but only to the extent such assignment
taxes are imposed as a result of the Lender, assignor, assignee or participant
(as applicable)’s present or former connection with the jurisdiction imposing
such assignment taxes (other than any such connection arising solely from this
Agreement or any other Loan Documents or any transactions contemplated
thereunder).

 

“Parent” has the meaning set forth in the preamble of this Agreement.

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Participants” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

26

--------------------------------------------------------------------------------


 

“Perfection Certificate” means an amended and restated perfection certificate
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent, dated as of the date hereof.

 

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any other Subsidiary of any undivided interest in a pipeline or pipeline
system or all the Equity Interests in, or all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of), in each case, other than directors’
qualifying shares and similar de minimis holdings required by applicable law
(but in any event including any Investment in a Subsidiary which serves to
increase the Borrower’s or any Subsidiary’s respective equity ownership in such
Subsidiary), any Person; provided that

 

(a)                                 in the case of any such purchase or other
acquisition of the Equity Interests of any Person, upon the consummation of such
acquisition, (i) such Person shall become a Loan Party or (ii) if such Person
shall not become a Loan Party, the aggregate consideration paid therefor,
together with the aggregate consideration paid for any other purchase or
acquisition consummated after the Closing Date in reliance on this clause
(a)(ii) or clause (b)(ii) below (including, in each case, Indebtedness assumed
in connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment and earnout payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of non-competition agreements or other arrangement
representing acquisition consideration)) shall not exceed the Available Amount
at such time (provided that any acquisition made in compliance with this clause
at the time of the consummation thereof shall not cease to be permitted due to a
subsequent decrease in Consolidated Net Tangible Assets));

 

(b)                                 in the case of any purchase or other
acquisition of any undivided interest in a pipeline or pipeline system or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person, (i) the acquirer thereof shall be a Loan Party or (ii) if the acquirer
thereof is not a Loan Party, the aggregate consideration paid therefor, together
with the aggregate consideration paid for any other purchase or acquisition
consummated after the Closing Date in reliance on this clause (b)(ii) or clause
(a)(ii) above (including, in each case, Indebtedness assumed in connection
therewith, all obligations in respect of deferred purchase price (including
obligations under any purchase price adjustment and earnout payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of non-competition agreements or other arrangement
representing acquisition consideration)) shall not exceed the Available Amount
at such time (provided that any acquisition made in compliance with this clause
at the time of the consummation thereof shall not cease to be permitted due to a
subsequent decrease in Consolidated Net Tangible Assets);

 

(c)                                  such purchase or acquisition was not
preceded by, or consummated pursuant to, an unsolicited tender offer or proxy
contest;

 

(d)                                 all transactions related thereto are
consummated in accordance with applicable law in all material respects;

 

(e)                                  the business of such Person, or such
assets, as the case may be, constitute a business permitted under
Section 6.03(b);

 

(f)                                   with respect to each such purchase or
other acquisition, all actions required to be taken with respect to each newly
created or acquired Subsidiary (including pursuant to clause (a)

 

27

--------------------------------------------------------------------------------


 

above) or newly acquired assets in order to satisfy the requirements set forth
in clauses (a), (b), (c), (e) and (g) of the definition of the term “Collateral
and Guarantee Requirement” (subject to the final paragraph thereof) shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made, which action may
be completed in accordance with the requirements of Section 5.03 after the
consummation of the acquisition); and

 

(g)                                  at the time of and immediately after giving
effect to any such purchase or other acquisition, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Borrower and its
Subsidiaries shall be in compliance on a Pro Forma Basis (after giving effect to
such acquisition, the assumption or incurrence of any Indebtedness in connection
with such acquisition and the use of proceeds thereof) with the Financial
Covenant as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are then due or have been delivered
pursuant to Section 5.01, and (C) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition.

 

For purposes of the foregoing, if in connection with any purchase or
acquisition, (x) in the case of a purchase or acquisition of Equity Interests of
a Person pursuant to clause (a) above, assets representing less than 75% of the
aggregate fair market value of the assets of such Person would become Collateral
and be pledged and the security interest in such assets perfected pursuant to
the Security Documents upon the consummation of such transaction, or (y) in the
case of a purchase or acquisition of assets pursuant to clause (b) above, assets
representing less than 75% of the aggregate fair market value of the assets
acquired in such transaction would become Collateral and be pledged and the
security interest in such assets perfected pursuant to the Security Documents
upon the consummation thereof, then, regardless of whether such transaction is
consummated by a Loan Party or such acquired Person becomes a Loan Party, such
transaction shall be deemed to be consummated in reliance on clause (a)(ii) or
clause (b)(ii), as applicable, and shall constitute a “Permitted Acquisition”
only if the requirements of such clause are satisfied.

 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) an increase in the interest rates with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders and/or
(c) such other modifications to this Agreement and the other Loan Documents as
may be specified therein.

 

“Permitted Distribution Amount” means the sum of (x) if the Fixed Charge
Coverage Ratio test of 1.75 to 1.00 is satisfied, distributions permitted in
accordance with dividend policy of Parent on the Restatement Date; plus
(y) $100,000,000 plus (z) Permitted Tax Distributions.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes (i) that are
not yet due or delinquent or (ii) the non-payment of which would not result in a
breach of Section 5.06;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by law
(other than any Lien imposed pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code), arising in
the

 

28

--------------------------------------------------------------------------------


 

ordinary course of business and securing obligations that are not overdue by
more than 30 days or, if more than thirty (30) days overdue (i) no action has
been taken to enforce such Lien, (ii) such Lien is being contested in good faith
and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with GAAP or (iii) in respect of amounts that are not material;

 

(c)                                  (i) pledges and deposits made (x) in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws and (y) in the ordinary
course of business securing insurance premiums or reimbursement obligations
under insurance policies, in each case payable to insurance carriers that
provide insurance to Parent or any of its Subsidiaries, and (ii) obligations in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

(d)                                 (i) pledges and deposits made to secure the
performance of bids, tenders, trade contracts, government contracts, leases,
statutory obligations, surety, stay, customs, bid and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations),
in each case in the ordinary course of business and (ii) obligations in respect
of letters of credit, bank guarantees or similar instruments issued for the
account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (j) of Article VII;

 

(f)                                   matters of record affecting title to any
owned leased real property and as to any owned real property survey exceptions,
encroachments, protrusions, recorded and unrecorded servitudes, easements,
restrictions, use limitations, reservations, licenses, rights-of-way, sewers,
electric lines, telegraphs and telephone lines, variations in area or
measurement, rights of parties in possession under written leases or occupancy
agreements, and other title defects and non-monetary encumbrances affecting real
property, and zoning, building or other restrictions as to the use of real
property or Liens incidental to the conduct of the business of Parent or any of
its Subsidiaries or to the ownership of their properties, in each case that
(i) were not incurred in connection with Indebtedness, (ii) individually or in
the aggregate do not materially impair the value or marketability of the real
property affected thereby and (iii) do not materially interfere with the
ordinary conduct of the Borrower’s or any Subsidiary’s business at the real
property affected thereby;

 

(g)                                  banker’s liens (including Liens (i) of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection and (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business), rights of
setoff or similar rights and remedies as to deposit accounts, commodity trading
accounts or other funds maintained with depository institutions; provided that
such deposit accounts, commodity trading accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness (other
than the Obligations);

 

(h)                                 Liens arising by virtue of UCC financing
statement filings (or similar filings under applicable law) regarding operating
leases or consignment arrangements entered into by the Borrower and the
Subsidiaries in the ordinary course of business;

 

29

--------------------------------------------------------------------------------


 

(i)                                     Liens arising from investments described
in clause (d) of the definition of the term “Permitted Investments”;

 

(j)                                    Liens representing any interest or title
of a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease, license or
sublicense or concession agreement granted in the ordinary course of business;

 

(k)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business or (iii) relating to purchase orders
and other agreements entered into the ordinary course of business;

 

(l)                                     ground leases in respect of real
property on which facilities owned or leased by Parent or any of its
Subsidiaries are located; and

 

(m)                             all Liens and other matters disclosed in any
title policies delivered to the Administrative Agent in connection with this
Agreement.

 

“Permitted Holder” means Lindsay Goldberg & Bessemer GP II LLC and York Capital
Management and any Affiliate thereof, and investment funds or partnerships
managed by any of the foregoing, but excluding, however, any portfolio company
of any of the foregoing and any Person Controlled by any such portfolio company;
it being understood that Parent and any Controlling Company do not constitute
portfolio companies.

 

“Permitted Holder Group” has the meaning set forth in the definition of “Change
of Control.”

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and demand or time deposits, in each case maturing within
180 days from the date of acquisition thereof, issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

30

--------------------------------------------------------------------------------


 

(e)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

 

(f)                                   in the case of any Foreign Subsidiary
(including any branch or division of a Domestic Subsidiary that operates outside
of the United States of America), other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

 

“Permitted Joint Venture” means any Investment by which the Borrower or any
Subsidiary acquires at least 20% but not more than 80% of the Equity Interests
of any Person not constituting a Subsidiary; provided that (1) the primary
business of such Person is a line of business related to those engaged in by the
Borrower and the other Subsidiaries, (2) there shall be no recourse to any Loan
Party for any claims, liabilities, Indebtedness, obligations or otherwise of
such Person (other than as expressly permitted under this Agreement) and
(3) such Investment, when taken together with all other Permitted Joint Ventures
as of such date, did not exceed the sum of $10,000,000 and the Available Amount
at such time.

 

“Permitted Surviving Debt” has the meaning assigned to such term in
Section 6.01(b).

 

“Permitted Tax Distributions” means, with respect to any taxable period during
which the Borrower is treated as a partnership or disregarded entity for U.S.
federal income tax purposes, distributions by the Borrower to any Person who
holds direct or indirect Equity Interests of the Borrower to the extent
necessary to permit such Person (or, if such Person is treated as a partnership
or disregarded entity for U.S. federal income tax purposes, the owners of such
Person) to discharge any U.S. federal, state and local income tax liabilities
payable by such Person (or the direct or indirect owners of such Person, as
applicable) with respect to such Person’s allocable share of the taxable income
of the Borrower, in an assumed amount equal to the product of (x) the taxable
income of the Borrower for such taxable period (including any additional taxable
income resulting from any audit adjustment) reduced (but not below zero) by the
aggregate cumulative net taxable loss of the Borrower, if any, with respect to
all prior taxable periods ending on or after the date hereof to the extent that
such aggregate cumulative net taxable loss is of a character (ordinary or
capital) that would permit such loss to be deducted against the income of the
taxable period in question and (y) the highest combined marginal federal and
applicable state and/or local income tax rate (taking into account the
deductibility of state and local income taxes for U.S. federal income tax
purposes and the character of the taxable income in question).  For the
avoidance of doubt, if the Borrower is a disregarded entity for U.S. federal
income tax purposes during any taxable period, its taxable income or loss is
computed as if it were a partnership with respect to such taxable period.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pipeline Easements” means easements relating to the (i) polymer-grade
propylene, (ii) chemical-grade propylene, (iii) C4 mix stream, and (iv) C5+
stream pipelines, in each case, listed on Schedule 3.05 but excluding all
interests of the Excluded Pipeline Easements.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code or Section 302 or 303 of ERISA as to which Parent or any
ERISA Affiliate may have any liability.

 

“Platform” has the meaning set forth in Section 9.17(b).

 

31

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning assigned to such term in the Collateral
Agreement.

 

“Prepayment Eurodollar Escrow Account” has the meaning set forth in
Section 2.11(g).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. (or any Affiliate of Morgan
Stanley Senior Funding, Inc. designated by it) as its prime rate in effect at
its principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis” means, with respect to the calculation of the Financial
Covenant or for purposes of determining “consolidated total assets,”
“consolidated revenues,” the Fixed Charge Coverage Ratio and the Senior Secured
Leverage Ratio (and their constituent definitions) or for such other events for
which the financial effect of such events is being calculated, including in
connection with (a) a Permitted Acquisition, (b) any issuance, incurrence,
assumption, retirement or refinancing of Indebtedness, that such calculation
shall give pro forma effect to such Permitted Acquisition, or issuance,
incurrence, assumption, retirement or refinancing of Indebtedness, and all other
Permitted Acquisitions and issuances, incurrences, assumptions, retirements or
refinancings of Indebtedness and other dispositions and acquisitions or
construction of material assets or a line of business that have occurred since
the beginning of the four consecutive fiscal quarters period for which such
calculation is being made as if it occurred on the first day of such four
consecutive fiscal quarter period ending with the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of such financial
statements, the most recent balance sheet of the Borrower ending with
December 31, 2012) including adjustments for:  (i) any retirement of
Indebtedness as calculated in accordance with GAAP; (ii) any Indebtedness
incurred or assumed by any Subsidiary and, if such Indebtedness has a floating
or formula rate, shall have an implied rate of interest for the applicable
period for purposes of this definition determined by utilizing the rate which is
or would be in effect with respect to such Indebtedness as of the relevant date
of determination, (iii) one-time transaction, restructuring and integration
costs in respect of such event (including legal, consulting and accounting
fees), to the extent factually supportable, (iv) cost savings to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article XI of Regulation
S X under the Securities Act of 1933, as interpreted by the Staff of the SEC,
and (v) operating expense reductions and cost synergies to the extent factually
supportable and such reductions and synergies have been realized or for which
all steps necessary for realization within 12 months have been taken or will be
taken including costs savings, expense reductions and synergies as a result of
(1) reductions in personnel expenses (including severance), (2) reductions of
costs related to administrative functions, (3) reductions of costs (including
closures) related to leased or owned properties, (4) reductions from the
consolidation of operations and streamlining of corporate overhead and
(5) reductions in costs of an acquired Person or assets which will be
non-recurring following the acquisition thereof (including payments to
shareholders or management fees or other similar fees); in each case net of
costs necessary to realize such reductions and synergies and as certified by a
Financial Officer of the Borrower) or (c) the Transactions.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Purchasing Debt Affiliate” means LG, Parent, any Subsidiary of Parent, any Debt
Fund Affiliate and their respective Affiliates.

 

32

--------------------------------------------------------------------------------


 

“Recipient” means the Administrative Agent, any Lender or Issuing Bank or any
other Person to which any payment by a Loan Party under this Agreement or any
other Loan Document is owed.

 

“Refinancing Facility” has the meaning set forth in Section 6.01(c).

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest and premiums with respect to such
Original Indebtedness, any committed or undrawn amounts (in each case that were
permitted to be incurred under Section 6.01), underwriting discounts, fees,
commissions, premiums and expenses relating to such extension, renewal or
refinancing and as otherwise permitted by Section 6.01; (b) other than with
respect to Permitted Surviving Debt, to the extent such terms are in effect on
the date hereof, and Indebtedness permitted pursuant to Section 6.01(f), such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control, or sale
of assets, or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Original Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such Original Indebtedness
outstanding as of the date of such extension, renewal or refinancing; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become) an obligor
in respect of such Original Indebtedness, and shall not constitute an obligation
of Parent if Parent shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of Parent only to the extent of their obligations in respect of
such Original Indebtedness, except to the extent otherwise permitted under
Section 6.01 and Section 6.04; (d) other than in respect of Indebtedness
permitted by Section 6.01(c) and Section 6.01(t) if such Original Indebtedness
shall have been subordinated to the Obligations, such Refinancing Indebtedness
shall also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders, taken as a whole; and (e) if the Original
Indebtedness is (or would have been required to be) secured by any Collateral of
a Loan Party (whether equally and ratably with, or junior to, the Secured
Parties or otherwise), such Refinancing Indebtedness may be secured by such
collateral on terms no less favorable in any material respect to the Secured
Parties, taken as a whole, than those contained in the documentation governing
the Original Indebtedness, taken as a whole.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

 

33

--------------------------------------------------------------------------------


 

“Replaced Facility” shall have the meaning assigned thereto in Section 9.02(e).

 

“Replacement Facility” shall have the meaning assigned thereto in
Section 9.02(e).

 

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the Aggregate Exposure and
aggregate unused Commitments at such time; when used in reference to Lenders of
any Class, “Required Lenders” means, at any time, Lenders having Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Exposures and the unused Aggregate Commitment of such Class at such time.

 

“Restatement Date” shall have the meaning assigned thereto in Section 4.01.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent,
the Borrower or any other Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of, or any other return of capital with respect to, any Equity
Interests in Parent, the Borrower or any other Subsidiary; provided, however,
that amounts paid in respect of principal and interest on Indebtedness that is
convertible into Equity Interests, and the conversion of debt into Equity
Interests in accordance with the terms of such Indebtedness, shall not
constitute a Restricted Payment.

 

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, and any successor to its
rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property from such Person or its Affiliates.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Debt” means, as of any date, the aggregate principal amount of Total
Indebtedness outstanding as of such date that is secured by a Lien on any of the
Collateral.

 

“Secured Obligations” means all Obligations, together with (a) Cash Management
Services Obligations of Parent, the Borrower and the Loan Parties and
(b) Hedging Obligations of Parent, the Borrower and the Loan Parties (other than
with respect to any such Loan Party’s Hedging Obligations that constitute
Excluded Swap Obligations), in each case under clauses (a) and (b) owing to one
or more Lenders or their respective Affiliates (or any Person who was a Lender
or an Affiliate thereof at the time of the incurrence of such obligation).

 

“Secured Parties” has the meaning set forth in the Collateral Agreement.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means, collectively, the Collateral Agreement, the
Intellectual Property Security Agreements, the Mortgages and each other security
agreement or other instrument or

 

34

--------------------------------------------------------------------------------


 

document executed and delivered by a Loan Party pursuant to Section 5.03 or 5.14
or otherwise pursuant to the Loan Documents to secure the Secured Obligations.

 

“Senior Notes” means the 6.25% Senior Notes due 2020 aggregating $350,000,000
pursuant to an Indenture dated as of March 28, 2013, by and among Parent and
FinCo, as co-issuers and the Borrower, as a guarantor, and Wells Fargo Bank,
National Association, as trustee.

 

“Senior Secured Leverage Ratio” means as of any date the ratio of (a) Secured
Debt (net of cash and Permitted Investments not to exceed $100,000,000)
outstanding as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date) for which
financial statements shall have been or were required to be delivered pursuant
to Section 5.01, on a Pro Forma Basis.

 

“Series” has the meaning set forth in 2.20(b).

 

“Sole Bookrunner” means Morgan Stanley Senior Funding, Inc.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is contractually subordinated in right of payment to the
Obligations.

 

“Subsequent Refinancing Facility” has the meaning set forth in Section 6.01(c).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person of which Equity Interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent and one or more subsidiaries of the parent; provided that
notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, in no event shall any Permitted Joint Venture be or be deemed to be a
subsidiary of Parent, the Borrower or any other subsidiary.

 

“Subsidiary” means any subsidiary of Parent or the Borrower, as the context may
require; provided that notwithstanding anything in this Agreement or the other
Loan Documents to the contrary, in no event shall any Permitted Joint Venture be
or be deemed to be a Subsidiary of Parent, the Borrower or any other Subsidiary.

 

“Subsidiary Loan Party” means each Domestic Subsidiary of the Borrower (other
than the Excluded Subsidiaries) that becomes a guarantor under clause (e) of the
Collateral and Guarantee Requirement.

 

“Supplemental Perfection Certificate” means a certificate in the form of
Exhibit G (completed as relevant) or any other form approved by the
Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.  The total Swingline Exposure shall not exceed $40,000,000.

 

35

--------------------------------------------------------------------------------


 

“Swingline Lender” means Morgan Stanley Senior Funding, Inc., in its capacity as
lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made to the Borrower pursuant to Section 2.04.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.  For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the date upon which all Commitments have terminated, no
Letters of Credit are outstanding (or if Letters of Credit remain outstanding,
the same are Backstopped) and the Loans, together with all interest, fees and
other Obligations (other than contingent indemnification obligations for which
no demand shall have been made), have been paid in full in cash.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Capital Lease Obligations, purchase money Indebtedness and Indebtedness for
borrowed money, in each case, of the Borrower and the other Subsidiaries
outstanding as of such date.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Parent,
the Borrower, any of their Subsidiaries or any of their Affiliates in connection
with the Transactions and the transactions contemplated hereby.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder, (b) the incurrence of the Indebtedness under the Senior
Notes, (c) the repayment of the Existing Term Loans in their entirety with the
proceeds of the issue of the Senior Notes, and (d) the payment of the
Transaction Expenses.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

 

“UCC” has the meaning set forth in the Collateral Agreement.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

36

--------------------------------------------------------------------------------


 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the board or
directors of similar governing body of such Person.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent or any
other withholding agent under Treasury regulation § 1.1441-7.

 

SECTION 1.02.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Class (e.g., an “Additional Loan” or “Additional
Borrowing”) or by Type (e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”).

 

SECTION 1.03.                              Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all binding judgments, orders,
writs and decrees, of all Governmental Authorities.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement and the other Loan Documents) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented, extended,
amended and extended, renewed or otherwise modified (subject to any restrictions
on such amendments, restatements, amendments and restatements, supplements,
extensions, amendments and extensions, renewals or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

37

--------------------------------------------------------------------------------


 

SECTION 1.04.                              Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that the Senior Secured Leverage Ratio and the Fixed
Charge Coverage Ratio (and the financial definitions used therein) shall be
construed in accordance with GAAP, as in effect on the Restatement Date and
(i) if the Borrower, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof (including
the conversion to IFRS as described below) on the operation of such provision
(or if the Administrative Agent or the Required Lenders, by notice to the
Borrower, shall request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of Parent
or any Subsidiary at “fair value,” as defined therein. If the Borrower notifies
the Administrative Agent that it is required to report under IFRS or has elected
to do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS; provided that (1) any such
election once made shall be irrevocable (and shall only be made once), (2) all
financial statements and reports required to be provided after such election
pursuant to this Agreement shall be prepared on the basis of IFRS and (3) from
and after such election, all ratios, computations and other determinations
(A) based on GAAP contained in this Agreement shall be computed in conformity
with IFRS and (B) in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrower’s election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP; provided further that in the event of any such election by the
Borrower, any Senior Secured Leverage Ratio and Fixed Charge Coverage Ratio
thresholds in this Agreement may be recalibrated to reflect the election to
implement IFRS so long as (1) such recalibration is limited to changes in the
calculation of such thresholds due to the effect of differences between GAAP and
IFRS, (2) the recalibrated Senior Secured Leverage Ratio and Fixed Charge
Coverage Ratio shall be mutually agreed between the Administrative Agent and the
Borrower, unless the Required Lenders have given notice of their objection to
such recalibration with five (5) Business Days of receiving notice thereof, and
(3) any such recalibration shall be done in a manner such that after giving
effect to such recalibration, the recalibrated Senior Secured Leverage Ratio and
Fixed Charge Coverage Ratio thresholds shall be consistent with the intention of
the respective Senior Secured Leverage Ratio and Fixed Charge Coverage Ratio
thresholds calculated under GAAP and set forth in this Agreement on the
Restatement Date.  The Borrower shall give notice of any election to the
Administrative Agent within 15 days of such election.  For the avoidance of
doubt, solely making an election (without any other action) referred to in this
definition will not be treated as an incurrence of Indebtedness.

 

SECTION 1.05.                              Effectuation of Transactions.  All
references herein to Parent, the Borrower and the other Subsidiaries shall be
deemed to be references to such Persons, and all the representations and
warranties of Parent, the Borrower and the other Loan Parties contained in this
Agreement and the other Loan Documents shall be deemed made, in each case, after
giving effect to the Transactions to occur on the Restatement Date, unless the
context otherwise requires.

 

SECTION 1.06.                              Status of Obligations.  In the event
that Parent, the Borrower or any other Loan Party shall at any time issue or
have outstanding any Subordinated Indebtedness, Parent and the Borrower shall
take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Obligations to constitute senior indebtedness (however
denominated) in respect of such

 

38

--------------------------------------------------------------------------------


 

Subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

SECTION 1.07.                              Timing of Payment or Performance. 
Except to the extent expressly provided otherwise in this Agreement, when the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment (other than as described in the definition of
Interest Period) or performance shall extend to the immediately succeeding
Business Day.

 

SECTION 1.08.                              Rounding.  Except as otherwise
expressly provided herein, any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

SECTION 1.09.                              Classification.  For purposes of
determining compliance at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.08
and 6.09, in the event that any Indebtedness, Liens, Investments, asset sales or
other dispositions, Restricted Payments, contractual restriction or prepayment
of Indebtedness or transactions with Affiliates, meets the criteria of more than
one of the categories of transactions or items permitted pursuant to any clause
of such Sections 6.01, 6.02, 6.04, 6.05, 6.08 and 6.09, the Borrower, in its
sole discretion, may classify or reclassify such transaction or item (or portion
thereof) and will only be required to include the amount and type of such
transaction (or portion thereof) in any one category.

 

SECTION 1.10.                              Pro Forma Basis.  Notwithstanding
anything to the contrary contained herein, financial ratios and tests (including
the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio and the
determination of “consolidated total assets” and “consolidated revenues”)
pursuant to this Agreement shall be calculated in the manner prescribed by the
definition of “Pro Forma Basis.”

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                              Commitments.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) such
Lender’s Exposure exceeding such Lender’s Commitment or (ii) the Aggregate
Exposure exceeding the Aggregate Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

 

SECTION 2.02.                              Loans and Borrowings.

 

(a)                                 Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class, Type
and currency made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made by the
Borrower on the Restatement Date must be made as ABR Borrowings unless the
Borrower shall have given the notice required for a Eurodollar Borrowing under
Section 2.03 and provided an indemnity letter, in form and substance reasonably
satisfactory to the Administrative Agent, extending the benefits of Section 2.16
to the Lenders in respect of such Borrowings.  Each Swingline Loan shall be an
ABR Loan.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000; provided
that a Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing.  At the time that each ABR Borrowing is made (other than
a Swingline Loan), such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of a LC Disbursement as contemplated by Section 2.05(f) or a
Swingline Loan as contemplated by Section 2.09(a)(iii).  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 (or such greater number as may
be agreed to by the Administrative Agent) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03.                              Requests for Borrowings.  To request
a Borrowing, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing (or, in the case of any Eurodollar Borrowing to be made on
the Restatement Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., Local Time, one (1) Business Day before the proposed Borrowing. 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or by such other electronic
transmission as the Administrative Agent agrees, including in “.pdf”) to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the Borrower requesting such Borrowing;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(v)                                 in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

40

--------------------------------------------------------------------------------


 

(vi)                              the location and number of the account of the
Borrower to which funds are to be disbursed or, in the case of any ABR Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04.                              Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in the Aggregate
Exposure exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone not later
than 12:00 noon, Local Time, on the day of the proposed Swingline Loan.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile (or by such other electronic transmission
as acceptable to the Administrative Agent, including in “.pdf”) to the
Administrative Agent of an executed written Borrowing Request.  Each such
telephonic and written Borrowing Request shall specify the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan and the
location and number of the account of the Borrower to which funds are to be
disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such LC Disbursement.  Promptly following the
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise the Swingline Lender of the details thereof. 
The Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a wire transfer to the account specified in such Borrowing Request or
to the applicable Issuing Bank, as the case may be, by 4:00 p.m., Local Time, on
the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of the Swingline Loans in which
Lenders will be required to participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or Loans
in the currency in which such Swingline Loan is denominated.  Each Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that, in making any Swingline Loan, the Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of Parent and the Borrower deemed made
pursuant to Section 4.02, unless, at least one (1) Business Day prior to the
time such Swingline Loan was made, the Required Lenders shall have notified the
Swingline Lender (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or

 

41

--------------------------------------------------------------------------------


 

circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event the
Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist).  Each Lender further acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds in the applicable currency, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Administrative
Agent shall promptly remit to the Swingline Lender the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of such participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.

 

SECTION 2.05.                              Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or, so long as the Borrower is a joint and several
co-applicant with respect thereto, the account of any Subsidiary of the
Borrower), in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Availability Period.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of fees due
under Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit.  All Letters of Credit issued shall be
denominated in Dollars. Notwithstanding anything contained in any letter of
credit application furnished to any Issuing Bank in connection with the issuance
of any Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit or
the amendment, renewal or extension of an outstanding Letter of Credit, the
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, three (3) Business Days in advance of
the requested date of issuance, amendment, renewal

 

42

--------------------------------------------------------------------------------


 

or extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $80,000,000 and (ii) the Aggregate Exposure will not exceed the
Aggregate Commitment.  Each Issuing Bank shall give written notice to the
Administrative Agent of any issuance, amendment, renewal or extension of a
Letter of Credit by such Issuing Bank.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one (1) year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date (unless other provisions or arrangements satisfactory to the
Issuing Bank thereof shall have been made); provided that any Letter of Credit
may contain customary automatic renewal provisions agreed upon by the Borrower
and the applicable Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of up to 12 months
(but not to a date later than the date set forth in clause (ii) above unless
other provisions or arrangements reasonably satisfactory to the Issuing Bank
thereof shall have been made), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or any
Lender, the Issuing Bank that is the issuer thereof hereby grants to each
Lender, and each Lender hereby acquires from such Issuing Bank, a participation
in such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of Parent and the Borrower deemed made pursuant to Section 4.02,
unless, at least one (1) Business Day prior to the time such Letter of Credit is
issued, amended, renewed or extended, the Required Lenders shall have notified
the applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, it shall have no
obligation to issue, amend, renew

 

43

--------------------------------------------------------------------------------


 

or extend any Letter of Credit until and unless it shall be satisfied that the
events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

 

(e)                                  Disbursements.  Upon LC Disbursement of a
compliant draw to the beneficiary of any Letter of Credit due to a compliant
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the Administrative Agent thereof by telephone (confirmed by
hand delivery or facsimile or electronic communication) of such; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Reimbursements.  If an Issuing Bank shall
make an LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement, in the currency of such LC Disbursement, not
later than 10:00 a.m., New York City time on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement;
provided that, if the amount of such LC Disbursement is $100,000 or more, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with, an
ABR Borrowing or a Swingline Loan and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing or Swingline Loan.  If the Borrower fails to reimburse
any LC Disbursement by the time specified above, the Administrative Agent shall
notify each Lender of such failure, the payment then due from the Borrower in
respect of the applicable LC Disbursement and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the amount
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Lenders.  Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for an LC
Disbursement (other than the funding of an ABR Borrowing or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision thereof or hereof, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  None of the Agents, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided

 

44

--------------------------------------------------------------------------------


 

that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with terms thereof.  The parties hereto expressly agree that, in the absence of
bad faith, gross negligence or willful misconduct on the part of an Issuing Bank
(as determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement in full, at the rate per annum then applicable to, in the case
of Letters of Credit, ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (f) of this
Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.

 

(i)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives written notice from the Administrative Agent at the direction of the
Required Lenders (or, if the maturity of the Loans has been accelerated, the
Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in respect of each outstanding Letter of
Credit issued for the Borrower’s account, in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash and in the currency of such Letter of Credit equal to
the portion of the LC Exposure attributable to such Letter of Credit as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII.  The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.11(b) or 2.20.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such accounts.  Moneys in such accounts
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of the Required Lenders),
be applied to satisfy other obligations of the Borrower under this Agreement. 
If the Borrower is

 

45

--------------------------------------------------------------------------------


 

required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower at the request of the Borrower as and to the extent
that after giving effect to such return, the Aggregate Exposure would not exceed
the Aggregate Commitment and no Default shall have occurred and be continuing.

 

(j)                                    Designation of Additional Issuing Banks. 
The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Lenders that agree to serve in
such capacity as provided below.  The acceptance by a Lender of an appointment
as an Issuing Bank hereunder shall be evidenced by an agreement, which shall be
in form and substance reasonably satisfactory to the Administrative Agent,
executed by the Borrower, the Administrative Agent and such designated Lender
and, from and after the effective date of such agreement, (i) such Lender shall
have all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.

 

(k)                                 Termination of an Issuing Bank.  The
Borrower may terminate the appointment of any Issuing Bank as an “Issuing Bank”
hereunder by providing a written notice thereof to such Issuing Bank, with a
copy to the Administrative Agent.  Any such termination shall become effective
upon the earlier of (i) such Issuing Bank acknowledging receipt of such notice
and (ii) the 10th Business Day following the date of the delivery thereof;
provided that no such termination shall become effective until and unless the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(l)                                     Issuing Bank Reports to the
Administrative Agent.  Unless otherwise agreed by the Administrative Agent, each
Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues or increases any
Letter of Credit, the date of such issuance or increase, and the stated amount
of the Letters of Credit issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

 

(m)                             LC Exposure Determination.  For all purposes of
this Agreement, the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of

 

46

--------------------------------------------------------------------------------


 

such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.

 

(n)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Issuing Bank and the Borrower or Subsidiary
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

(o)                                 No Obligation to Issue Letters of Credit. 
The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Restatement
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Restatement Date and which the Issuing
Bank in good faith deems material to it;

 

(ii)                                  the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally;

 

(iii)                               except as otherwise agreed by the
Administrative Agent and the Issuing Bank, the Letter of Credit is in an initial
stated amount less than $10,000 in the case of a standby Letter of Credit; or

 

(iv)                              any Lender is at that time a Defaulting
Lender, unless the Issuing Bank has entered into arrangements, including the
delivery of cash collateral, satisfactory to the Issuing Bank (in its sole
discretion) with the Borrower or such Lender to eliminate the Issuing Bank’s
actual or potential LC Exposure (after giving effect to Section 2.20) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other drawn or undrawn
Letters of Credit to which the Issuing Bank has actual or potential LC Exposure,
as it may elect in its sole discretion.

 

SECTION 2.06.                              Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
or, in the case of ABR Loans or Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank specified by the Borrower in the applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative

 

47

--------------------------------------------------------------------------------


 

Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (or, in the case of an amount
relating to a Borrowing by the Borrower, the Federal Funds Effective Rate, if
greater) and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.07.                              Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing
to a Borrowing of a different Type and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone in the case of an election that would result in a Borrowing, by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request signed by the Borrower.  Notwithstanding any other
provision of this Section, the Borrower shall not be permitted to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing not available to the Borrower under the Class of Commitments pursuant
to which such Borrowing was made.  Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.03:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

48

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is to be a
Eurodollar Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section, the Administrative Agent shall
advise each Lender of the applicable Class of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period applicable
thereto, such Borrowing shall be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof, if any Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders
of any Class, has notified the Borrower of the election to give effect to this
sentence on account of such Event of Default, then, in each such case, so long
as such Event of Default is continuing, (i) no outstanding Borrowing of such
Class may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing of such Class shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08.                              Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, (i) the
Commitments shall automatically terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time permanently reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans or Swingline Loans in
accordance with Section 2.11, the Aggregate Exposure would exceed the Aggregate
Commitment.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying the effective
date thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof. 
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other Indebtedness, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments of any Class shall be permanent.  Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.09.                              Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan of the Borrower on the Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the last business day of the first
full calendar month following the calendar month during which such Swingline
Loan was made; provided that on each date that a Borrowing is made, the Borrower
shall repay all Swingline Loans that were outstanding on the date such Borrowing
was requested.

 

(b)                                 The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence of the existence and amounts
of the obligations of the Borrower in respect of the Loans, LC Disbursements,
interest and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.

 

(c)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.10.                              [Reserved].

 

SECTION 2.11.                              Prepayments.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to the requirements of this Section.

 

(b)                                 In the event and on each occasion that the
Aggregate Exposure exceeds the Aggregate Commitments, the Borrower shall prepay
Borrowings or Swingline Borrowings (or if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent in
accordance with Section 2.05(i)), in an aggregate amount equal to such excess.

 

(c)                                  [Reserved].

 

(d)                                 Prior to any optional or mandatory
prepayment of Borrowings, under this Section, the Borrower shall specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (e) of this Section.

 

(e)                                  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by hand delivery or facsimile) of any
optional prepayment and any mandatory prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Local Time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof

 

50

--------------------------------------------------------------------------------


 

to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof. 
Each partial prepayment of any Borrowing shall be in a minimum amount that would
be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.13.

 

SECTION 2.12.                              Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a commitment fee (“Facility Commitment Fee”), which shall accrue at the
Facility Commitment Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date hereof
to but excluding the date on which such Commitment terminates (unless such
Lender is a Defaulting Lender).  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  For purposes
of computing commitment fees, a Commitment of a Lender shall be deemed to be
used to the extent of the outstanding Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a rate
equal to the Applicable Margin then in effect with respect to Eurodollar Loans
per annum on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements or any portion
thereof which has been cash collateralized) during the period from and including
the Restatement Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements or
any portion thereof which has been cash collateralized) during the period from
and including the Restatement Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any such
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable in arrears on the third Business Day following such last day,
commencing on the first such date to occur after the Restatement Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 Business Days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed in the Fee Letter.

 

51

--------------------------------------------------------------------------------


 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to an Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13.                              Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
(including each Swingline Loan made to the Borrower) shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Eurodollar Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan is not paid when due, whether at stated
maturity, upon acceleration or otherwise and an Event of Default is continuing
in connection with such non-payment under clauses (a) or (b) of Article VII,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2.0% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section (or, in the
event there is no applicable rate, 2.0% per annum in excess of the rate
otherwise applicable to Loans as maintained as ABR Loans from time to time).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

SECTION 2.14.                              Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing of any
Class:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the

 

52

--------------------------------------------------------------------------------


 

Borrower and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing of such Class to, or continuation of any Borrowing
of such Class as, a Eurodollar Borrowing shall be ineffective, and such
Borrowing shall be continued as an ABR Borrowing, and (ii) any Borrowing Request
for a Eurodollar Borrowing of such Class shall be treated as a request for an
ABR Borrowing.

 

SECTION 2.15.                              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                           impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or Issuing Bank (except any such reserve requirement reflected in the
Eurodollar Rate);

 

(ii)                        impose on any Lender or Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                     subject any Recipient to any Taxes (other than
(A) Indemnified Taxes or Other Taxes (as to which Section 2.17 will govern) or
(B) Excluded Taxes on its loans, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurodollar Loan, to
increase the cost to such Lender, Issuing Bank or other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or otherwise), then, from
time to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Recipient, as the case may be, for such additional
costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or liquidity or on the capital or liquidity of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital or liquidity adequacy), then, from time to time upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Borrower
shall be conclusive

 

53

--------------------------------------------------------------------------------


 

absent manifest error.  The Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16.                              Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan for
acceptance and purchase other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan (exclusive of any
applicable margin), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid (excluding anticipated costs), at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market (exclusive of any applicable margin).  A
certificate of any Lender delivered to the Borrower and setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.17.                              Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable laws require
any Withholding Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such laws as reasonably determined by such
Withholding Agent.

 

(ii)                              If any Withholding Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding Taxes, from any payment, then (A) such
Withholding Agent shall withhold or make such deductions as are reasonably
determined by such Withholding Agent to be required by applicable law and
(B) such Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in

 

54

--------------------------------------------------------------------------------


 

accordance with the Code and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or deductions have been made (including withholding or deductions
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Tax Indemnifications. Without limiting the
provisions of, and without duplication for amounts paid under,
Section 2.17(a) and 2.17(b), the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability (along with a written statement setting forth
in reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error, provided that the
Borrower shall not be required to indemnify the Administrative Agent or a Lender
for any incremental interest or penalties incurred as a result of the
Administrative Agent or such Lender’s failure to notify the Borrower of the
indemnification claim within 180 day after the Lender actually receives a
notification from taxing authority of a Tax claim giving rise to such
indemnification claim.  If the Borrower reasonably believes that any such
Indemnified Taxes or Other Taxes were not correctly or legally asserted, the
Administrative Agent and/or each affected Lender will use reasonable efforts to
cooperate with the Borrower in pursuing a refund of such Indemnified Taxes or
Other Taxes so long as such efforts would not, in the determination of the
Administrative Agent or Lender, result in any unreimbursed costs, expenses or be
otherwise materially disadvantageous to it.

 

(d)                                 Evidence of Payments.  After any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 2.17, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                 Each Lender shall deliver to the Borrower
and to the Administrative Agent, at such time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Loan Party pursuant to any Loan Document or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.  Any documentation and information required to be delivered by a
Lender pursuant to this

 

55

--------------------------------------------------------------------------------


 

Section 2.17(e) (including any specific documentation set forth in subsection
(ii) and (iii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete, (iii) after the occurrence of any change in the Lender’s circumstances
requiring a change in the most recent documentation previously delivered by it
to the Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent,
and each such Lender shall promptly notify in writing the Borrower and the
Administrative Agent if such Lender is no longer legally eligible to provide any
documentation previously provided.

 

(ii)                                   Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of U.S. federal
withholding tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) whichever of the
following is applicable:

 

(1)                                 executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party;

 

(2)                                 executed originals of Internal Revenue
Service Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, substantially in the form of Exhibit H-1, H-2, H-3 or
H-4 (a “Non-Bank Certificate”), to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no interest payments are
effectively connected income and (y) executed originals of Internal Revenue
Service Form W-8BEN;

 

(4)                                 where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), IRS Form W-8IMY and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Certificate of such beneficial owner(s) (provided that, if
the Foreign Lender is a partnership and not a participating Lender, the Non-Bank
Certificate(s) may be provided by the Foreign Lender on behalf of the beneficial
owner(s)); or

 

(5)                                 executed originals of any other form
prescribed by applicable laws as a basis for claiming exemption from or a
reduction in United States federal withholding tax together with such
supplementary documentation as may be prescribed by applicable

 

56

--------------------------------------------------------------------------------


 

laws to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)                                    If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

(iv)                                  The Administrative Agent shall deliver to
the Borrower on or prior to the Closing Date (and from time to time thereafter
as reasonably requested by the Borrower) a properly certified IRS Form W-9
certifying that it is not subject to U.S. federal backup withholding or an
applicable IRS Form W-8 in the case where the Administrative Agent is a non-U.S.
person.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section, the
Administrative Agent or such Lender (as applicable) shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Credit Parties under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential).  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Lender.  For purposes of Section 2.17, the
term Lender shall include each Issuing Bank and the Swingline Lender.

 

SECTION 2.18.                              Payments Generally; Pro Rata
Treatment; Sharing of Setoffs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, New
York City time), on the date when due, in immediately available funds, without
any defense, setoff, recoupment or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to such account
as may be specified by the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  All payments under
each Loan Document of principal or interest in respect of any Loan (or any
breakage indemnity in respect of any Loan) shall be made in the currency of such
Loan; all other payments under each Loan Document shall be made in Dollars,
except as otherwise expressly provided herein.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, amounts owing in respect of unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties and
(ii) second, towards the payment of principal, amounts owing in respect of
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and amounts of
unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If (other than (x) any payment obtained by
a Lender as consideration for the assignment or sale of participation in any of
its Loans to any assignee or participant, including, any assignee or participant
that is a Loan Party, the Permitted Holder or any of their respective Affiliates
or (y) as otherwise expressly provided elsewhere herein, including, without
limitation, as provided in or contemplated by Section 2.21, Section 9.04 or
Section 9.02) any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and

 

58

--------------------------------------------------------------------------------


 

including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.

 

SECTION 2.19.                              Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if any Loan Party is required to pay any additional amount to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) any Loan Party is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, (iii) any Lender has become a Defaulting Lender or
(iv) any Lender has failed to consent to a proposed amendment, waiver,
modification, supplement, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders or all the
Lenders of the affected Class) and with respect to which the Required Lenders
shall have granted their consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee,
a Purchasing Debt Affiliate or Debt Fund Affiliate that shall assume such
obligations (which may be another Lender, if a Lender accepts such assignment
and delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any such assignment and delegation resulting from the failure to provide a
consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and

 

59

--------------------------------------------------------------------------------


 

consents, the applicable amendment, waiver, modification, supplement, discharge
or termination can be effected.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply.  Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

SECTION 2.20.                              Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 commitment fees shall cease to accrue on the
unused amount of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)                                 the Commitment and Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof; and

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender, then:

 

(i)                                     the Swingline Exposure and LC Exposure
of such Defaulting Lender shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that the sum of each individual Non-Defaulting Lender’s Exposure plus
such Non-Defaulting Lender’s Applicable Percentage of such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed such Non-Defaulting Lender’s
Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (A) first, prepay
the portion of such Defaulting Lender’s Swingline Exposure that has not been
reallocated and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s LC Exposure that has not been
reallocated in accordance with the procedures set forth in Section 2.05(i) for
so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                              if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be
adjusted to give effect to such reallocation;

 

60

--------------------------------------------------------------------------------


 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all commitment fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment utilized by such LC
Exposure) and participation fees payable under Section 2.12(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(vi)                              so long as such Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless in each case it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be fully covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral provided by the Borrower in accordance with
Section 2.20(c), and participating interests in any such funded Swingline Loan
or in any such issued, amended, reviewed or extended Letter of Credit will be
allocated among the Non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with Parent and the Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, Parent, the Borrower, the Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

SECTION 2.21.                              Loan Modification Offers.

 

(a)                                 Following the first anniversary of the
Restatement Date, the Borrower may on one or more occasions, by written notice
to the Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days nor more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent). 
Permitted Amendments shall become effective only with respect to the

 

61

--------------------------------------------------------------------------------


 

Loans and Commitments of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s acceptance has
been made.

 

(b)                                 A Permitted Amendment shall be effected
pursuant to a Loan Modification Agreement executed and delivered by Parent, the
Borrower, each applicable Accepting Lender and the Administrative Agent;
provided that no Permitted Amendment shall become effective unless Parent and
the Borrower shall have delivered to the Administrative Agent such customary
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other similar documents as shall reasonably be requested by the
Administrative Agent in connection therewith.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement.  Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new “Class” or “Series” of
loans and/or commitments hereunder; provided that except as otherwise agreed to
by each Issuing Bank and the Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Commitments shall be made on a ratable basis as
between the commitments of such new “Class” and the remaining Commitments and
(ii) the Availability Period and the Maturity Date, as such terms are used in
reference to Letters of Credit or Swingline Loans, may not be extended without
the prior written consent of each Issuing Bank and the Swingline Lender, as
applicable.

 

SECTION 2.22.                              Incremental Facilities.

 

(a)                                 On one or more occasions, by written notice
to the Administrative Agent, during the Availability Period, the Borrower may
request the establishment of Incremental Commitments and/or the establishment of
Additional Commitments (each an “Incremental Facility”); provided in each case
that the aggregate amount of all the Incremental Commitments and/or Additional
Commitments established hereunder shall not exceed $120,000,000 (the
“Incremental Limit”); provided that Additional Commitments with respect to Loans
that mature after the Maturity Date may be provided without being applied to the
Incremental Limit to the extent that the existing Commitments are permanently
reduced in accordance with Section 2.08 by an amount equal to the aggregate
amount of Additional Commitments so provided.  Each such notice shall specify
(A) the date on which the Borrower proposes that the Incremental Commitments or
Additional Commitments, as applicable, shall be effective, which shall be a date
not less than 10 Business Days (or such shorter period as may be agreed to by
the Administrative Agent) after the date on which such notice is delivered to
the Administrative Agent, (B) the amount of the Incremental Commitments or
Additional Commitments, as applicable, being requested (it being agreed that
(x) any Lender approached to provide any Incremental Commitment or Additional
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment or Additional Commitment and (y) any Person that the
Borrower proposes to become an Incremental Lender or Additional Lender, if such
Person is not then a Lender, must be an Eligible Assignee, a Purchasing Debt
Affiliate or a non-Debt Fund Affiliate and must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Incremental Lender or
Additional Lender, each Issuing Bank and the Swingline Lender), and (C) (x) the
applicable termination date in respect of such commitments, (y) the Applicable
Margin and (z) the commitment fee rate.

 

(b)                                 The material terms and conditions of any
Incremental Commitment and Loans and other extensions of credit to be made
thereunder not set forth herein, shall be substantially identical to

 

62

--------------------------------------------------------------------------------


 

those of the Commitments and Loans and other extensions of credit made pursuant
to Commitments hereunder or otherwise reasonably acceptable to the
Administrative Agent, and shall be treated as a single Class with such
Commitments and Loans and extensions of credit.  The material terms and
conditions of any Additional Commitments and Additional Loans shall be, except
as otherwise set forth herein or in the applicable Incremental Facility
Agreement or otherwise reasonably acceptable to the Administrative Agent,
substantially identical to those of the Commitments and Loans, as applicable
(provided that (A) terms not substantially identical to the Facility that are
applicable only after the Maturity Date shall not be subject to Administrative
Agent consent and (B) each Incremental Commitment or Additional Commitment shall
share ratably in payment, borrowing and commitment reductions (except for
payments of interest rates and fees at different rates on any Incremental
Commitment or Additional Revolving Commitment (and related outstandings),
repayments required upon the Maturity Date or the Additional Loan Maturity Date,
as applicable, and repayment made in connection with a permanent repayment and
termination of commitments of the Facility, unless the Borrower and the lenders
in respect of the applicable Incremental Facility elect lesser payments);
provided that (i) no Additional Loan Maturity Date shall be earlier than the
Maturity Date, (ii) no Additional Loans shall require any scheduled amortization
or mandatory commitment reduction prior to the Maturity Date, (iii) any
Additional Loans shall rank (A) pari passu or junior in right of payment to the
Loans and (B) with respect to security, pari passu or junior with the Loans,
subject to intercreditor arrangements to be reasonably acceptable to the
Administrative Agent and (iv) on or prior to September 28, 2014, if the Weighted
Average Yield applicable to any Additional Loans that are secured on a pari
passu basis with the initial Loans exceeds by more than 0.5% per annum the
applicable Weighted Average Yield payable pursuant to the terms of this
Agreement, as amended through the date of such calculation, with respect to the
initial Loans, then the interest rate then in effect for the initial Loans shall
automatically be increased so that the Weighted Average Yield applicable to the
Additional Loans is not more than 0.5% per annum higher than that applicable to
the initial Loans. Any Additional Commitments established pursuant to an
Incremental Facility Agreement, and any Additional Loans made thereunder, shall
be designated as a separate series (each a “Series”) of Additional Commitments
and Additional Loans, as the case may be, for all purposes of this Agreement.

 

(c)                                  The Incremental Commitments shall be
effected pursuant to one or more Incremental Facility Agreements executed and
delivered by Parent, the Borrower, each Incremental Lender providing such
Incremental Commitments and the Administrative Agent; provided that no
Incremental Commitments shall become effective unless (i) no Default or Event of
Default shall have occurred and be continuing on the date of effectiveness
thereof, both immediately prior to and immediately after giving effect to such
Incremental Commitments and the making of Loans and other extensions of credit
thereunder to be made on such date, (ii) the Borrower shall make any payments
required to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section and (iii) the
Borrower shall have delivered to the Administrative Agent such customary legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other similar documents as shall reasonably be requested by the
Administrative Agent in connection with any such transaction.  Each Incremental
Facility Agreement may, without the consent of any Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section.

 

(d)                                 Upon the effectiveness of an Incremental
Commitment of any Incremental Lender, (i) such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents, and (ii) in the case of any Incremental Commitment, (A) such
Incremental Commitment shall constitute (or, in the event such Incremental
Lender already has a Commitment, shall

 

63

--------------------------------------------------------------------------------


 

increase) the Commitment of such Incremental Lender and (B) the Aggregate
Commitment shall be increased by the amount of such Incremental Commitment, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Commitment.”  For the avoidance of doubt,
upon the effectiveness of any Incremental Commitment, the Exposure of the
Incremental Lender holding such Commitment, and the Applicable Percentage of all
the Lenders, shall automatically be adjusted to give effect thereto.

 

(e)                                  On the date of effectiveness of any
Incremental Commitments, each Lender shall assign to each Incremental Lender
holding such Incremental Commitment, and each such Incremental Lender shall
purchase from each Lender, at the principal amount thereof (together with
accrued interest), such interests in the Loans and participations in Letters of
Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Loans and
participations in Letters of Credit will be held by all the Lenders (including
such Incremental Lenders) ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Commitment.

 

(f)                                   Upon request by the Borrower, on and after
the date of effectiveness of Additional Commitments of any Series, subject to
the terms and conditions set forth herein and in the applicable Incremental
Facility Agreement, each Additional Lender holding an Additional Commitment of
such Series shall make extensions of credit to the Borrower in an amount not to
exceed such Additional Lender’s Additional Commitment.

 

(g)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Borrower referred to in Section 2.22(a) and of the effectiveness of any
Incremental Commitments, in each case advising the Lenders of the details
thereof and, in the case of effectiveness of any Incremental Commitments, of the
Applicable Percentages of the Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.22.

 

ARTICLE III

 

Representations and Warranties

 

Each of Parent and the Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                              Organization; Powers.  Parent, the
Borrower and each other Subsidiary (a) is duly organized, validly existing and
(to the extent the concept is applicable in such jurisdiction) in good standing
under the laws of the jurisdiction of its organization or formation, except, in
the case of good standing of a Subsidiary, where the failure to be so could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (b) has all requisite power and authority and all
material Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and is qualified to do business, and (to the extent the concept is
applicable in such jurisdiction) is in good standing, in every jurisdiction
where such qualification is required, in each case, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.02.                              Authorization; Enforceability.  The
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate or other organizational powers and have been (or prior to the relevant
transactions will be) duly authorized by all necessary corporate or other
organizational action of each Loan Party.  This Agreement has been duly executed
and delivered by each of Parent and the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation

 

64

--------------------------------------------------------------------------------


 

of Parent, the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether considered
in a proceeding in equity or at law.

 

SECTION 3.03.                              Governmental Approvals; Absence of
Conflicts.  The execution, delivery and performance of the Loan Documents and
the Transactions (a) do not require any consent or approval of, registration or
filing with or any other action by any Governmental Authority, except (i) such
as have been or substantially contemporaneously with the initial funding of
Loans on the Restatement Date will be obtained or made and are (or will so be)
in full force and effect, (ii) filings necessary to perfect Liens created under
the Loan Documents and (iii) for immaterial consents, approvals, registrations,
filings or other actions, (b) will not violate any applicable law, including any
order of any Governmental Authority, (c) will not violate the charter, by-laws
or other organizational documents of Parent, the Borrower or any other
Subsidiary, (d) will not violate or result (alone or with notice or lapse of
time, or both) in a default under any material indenture or other material
agreement or instrument binding upon Parent, the Borrower or any other
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by Parent, the Borrower or any
other Subsidiary, or give rise to a right of, or result in, any termination,
cancellation, acceleration or right of renegotiation of any obligation
thereunder (except, in the case of agreements that do not relate to
Indebtedness, for any violation or default that would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect), and
(e) except for Liens created under the Loan Documents, will not result in the
creation or imposition of any Lien on any asset of Parent, the Borrower or any
other Subsidiary; except, in the cases of clauses (b) and (d), as the case may
be, that could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.04.                              Financial Condition; No Material
Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders (i) audited consolidated balance sheets, related statements of income,
stockholders’ equity and cash flows of the Borrower as of and for the fiscal
years ended December 31, 2011 and 2012 and (ii) the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the fiscal quarters ended March 30, 2012, June 30,
2012 and September 30, 2012.  Such financial statements present fairly, in all
material respects, the consolidated financial position, results of operations
and cash flows of the Borrower and its consolidated subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to normal year end
audit adjustments and the absence of certain footnotes in the case of financial
statements delivered pursuant to clause (ii) above.

 

(b)                                 Since December 31, 2012, there has been no
event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

SECTION 3.05.                              Properties.

 

(a)                                 Each Loan Party has good title to, or valid
leasehold interests in, all its property material to its business (including its
Mortgaged Properties), except for Liens permitted hereunder and/or defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)                                 [Reserved]

 

(c)                                  Schedule 3.05 sets forth the address of
each real property that constitutes a Mortgaged Property as of the Restatement
Date and the proper jurisdiction for filing of Mortgages in respect

 

65

--------------------------------------------------------------------------------


 

thereof.  As of the Restatement Date, none of Parent, the Borrower or any other
Subsidiary (i) has received notice, or has knowledge, of any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation or (ii) is or could be
obligated under any right of first refusal, option or other contractual right to
sell, transfer or otherwise dispose of any Mortgaged Property or any interest
therein.

 

SECTION 3.06.                              Litigation and Environmental Matters.

 

(a)                                 There are no claims, actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Parent, the Borrower or any other Subsidiary,
threatened in writing against or affecting Parent, the Borrower or any other
Subsidiary that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Parent, the Borrower or any other Subsidiary
or their respective businesses, operations, facilities or properties (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability and (iv) to the
knowledge of Parent there are no occurrences or conditions, including the
Release or threat of Release of Hazardous Materials, which could reasonably be
expected to or result in Parent, the Borrower or any other Subsidiary incurring
any Environmental Liability.

 

SECTION 3.07.                              Compliance with Laws and Agreements. 
Each of Parent, the Borrower and each Subsidiary is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08.                              Investment Company Status.  No Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940.

 

SECTION 3.09.                              Taxes.  Each Loan Party has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes not overdue by more than 30 days or if more than 30
days overdue, where (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) Parent, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, each Loan Party
has made adequate provisions in accordance with GAAP for all Taxes not yet due
and payable.  No Loan Party is aware of any proposed or pending Tax assessments,
deficiencies or audits that, individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect. At all times since
Borrower’s equity became publicly traded, the Borrower has qualified as a
publicly traded partnership not taxable as a corporation within the meaning of
Section 7704 of the Code.

 

66

--------------------------------------------------------------------------------


 

SECTION 3.10.                              ERISA; Labor Matters.

 

(a)                                 No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic 715)
did not, as of the date or dates of the most recent financial statements
reflecting such amounts, exceed the fair value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

 

(b)                                 There are no strikes, lockouts or slowdowns
against Parent, the Borrower or any other Subsidiary pending or, to their
knowledge, threatened, except as could not reasonably be expected to result in a
Material Adverse Effect.  The hours worked by and payments made to employees of
Parent, the Borrower and the other Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters, except for non-compliance which could not,
in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Except as could not reasonably be expected to result in a Material
Adverse Effect, material payments due from Parent, the Borrower or any other
Subsidiary, or for which any claim may be made against Parent, the Borrower or
any other Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been timely paid.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which Parent, the Borrower or any other Subsidiary is bound.

 

SECTION 3.11.                              Subsidiaries and Joint Ventures;
Ownership by Permitted Holder; Disqualified Equity Interests.  Schedule 3.11A
sets forth, as of the Restatement Date, the name and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
Parent, the Borrower or any other Subsidiary in, (a) each Subsidiary and
(b) each joint venture (including any Permitted Joint Venture) in which Parent,
the Borrower or any other Subsidiary owns any Equity Interests, and identifies
each Person that is not a Material Subsidiary and will not be required to become
a Loan Party hereunder.  The Equity Interests in each Subsidiary have been duly
authorized and validly issued and are fully paid and non-assessable.  Except as
set forth on Schedule 3.11A, as of the Restatement Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Parent or
any Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.12.                              Intentionally Omitted.

 

SECTION 3.13.                              Solvency.  As of the Restatement
Date, immediately after giving effect to the Transactions, (i) the sum of the
debt (including contingent liabilities) of Parent, FinCo, the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of Parent, FinCo, the Borrower and its Subsidiaries, taken as a whole;
(ii) the present fair saleable value of the assets of Parent, FinCo, the
Borrower and its Subsidiaries, taken as a whole, is not less than the amount
that will be required to pay the probable liabilities (including contingent
liabilities) of Parent, FinCo, the Borrower and its Subsidiaries, taken as a
whole, on their debts as they become absolute and matured; (iii) the capital of
Parent, FinCo, the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of Parent, FinCo, the Borrower or
its Subsidiaries, taken as a

 

67

--------------------------------------------------------------------------------


 

whole, contemplated as of the date hereof; and (iv) Parent, FinCo, the Borrower
and its Subsidiaries, taken as a whole, do not intend to incur, or believe that
they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debt as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

SECTION 3.14.                              Disclosure.  As of the Restatement
Date, neither the Confidential Information Memorandum nor any of the other
written reports, financial statements, certificates or other information
furnished by or on behalf of Parent, the Borrower or any other Subsidiary to the
Administrative Agent, the Lead Arranger or any Lender (other than information of
a general economic or industry specific nature, projected financial information
or other forward looking information) in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder (as modified or supplemented by other information so
furnished prior to the date on which this representation is made or deemed
made), when taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time made and at the
time so furnished and, if furnished prior to the Restatement Date, as of the
Restatement Date (it being understood that such forecasts and projections may
vary from the actual results and that such variances may be material).

 

SECTION 3.15.                              Collateral Matters.

 

(a)                                 The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein subject to applicable bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights and to general principles of equity, regardless
of whether considered in a proceeding in equity or at law.  Except as otherwise
required hereby or under any other Loan Document, in the case of (i) the
certificated Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes (in each case, if any), as applicable,
representing such certificated Pledged Collateral are delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, and (ii) the other Collateral described in the Collateral Agreement
(other than the Intellectual Property), when financing statements in appropriate
form are filed in the applicable filing offices, the security interest created
under the Collateral Agreement in such Collateral will constitute a first
priority perfected security interest in all right, title and interest of the
Loan Parties in such Collateral, except for rights secured by Liens permitted
under Section 6.02.

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable subject
to applicable bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights and to general principles of equity, regardless of whether
considered in a proceeding in equity or at law security interest in all the
applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed in the jurisdictions specified therein, the Mortgages will constitute
a first priority perfected security interest in all right, title and interest of
the mortgagors in the Mortgaged Properties and the proceeds thereof, but subject
to Liens permitted under Section 6.02.

 

(c)                                  Upon the recordation of the Intellectual
Property Security Agreements with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the

 

68

--------------------------------------------------------------------------------


 

filing of the financing statements referred to in paragraph (a) of this Section,
the security interest created under the Collateral Agreement in the specifically
identified Intellectual Property therein will constitute a first priority
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property in which a security interest may be perfected by
filing in the United States of America, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Loan Parties after the Restatement Date).

 

SECTION 3.16.                              Federal Reserve Regulations.  No Loan
Party is engaged, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock.  No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation of any
of the regulations of the Board of Governors, including Regulations U and X.

 

SECTION 3.17.                              Intellectual Property.  Each of
Parent, the Borrower or any other Subsidiary owns, has good title to, or has a
valid license or otherwise has the valid right to use, all Intellectual
Property, free and clear of all Liens (other than Liens permitted by
Section 6.02), that are necessary for or otherwise used in the operation of
their respective businesses as currently conducted, except where the failure to
have any such title, license or rights could not reasonably be expected to have
a Material Adverse Effect.  Except as could not reasonably be expected to have a
Material Adverse Effect, (i) to the knowledge of the Loan Parties, the conduct
of the Loan Parties’ respective business, including the use of Intellectual
Property in connection therewith, does not infringe upon, misappropriate or
otherwise violate any proprietary rights of any other Person, and (ii) no claim
or litigation alleging any of the foregoing, or otherwise disputing the
validity, enforceability or ownership of the Loan Parties’ Intellectual
Property, is pending or, to Parent’s or Borrower’s knowledge, threatened in
writing.

 

SECTION 3.18.                              USA PATRIOT Act.  Parent, FinCo, the
Borrower and each Subsidiary are in compliance in all material respects with
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B Chapter
V) and any other enabling legislation or executive order relating thereto,
(b) the USA PATRIOT Act and (c) other federal or state laws relating to “know
your customer” and anti-money laundering rules and regulations.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                              Restatement Date.  The obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.02) (the “Restatement Date”):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) evidence reasonably satisfactory to the
Administrative Agent (which may include a telecopy or email transmission of a
signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have received
an executed written opinion (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the

 

69

--------------------------------------------------------------------------------


 

Restatement Date) of Weil, Gotshal & Manges LLP, counsel for Parent, FinCo and
the Borrower customary for financings of this type.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party and the
authorization of the Transactions and the Loan Documents, as are customary for
financings of this type.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Restatement Date and signed by a Responsible Officer of Parent or the
Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)           The Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto, if applicable)
and if any improvements located on any Mortgaged Property are located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, a certificate as to coverage under, and a declaration page relating to,
the insurance policies required by Section 5.09 (including, without limitation,
flood insurance policies) and the applicable provisions of the Security
Documents, each of which (I) shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (II) shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, (III) in the case of flood insurance, shall
(x) identify the addresses of each property located in a special flood hazard
area, (y) indicate the applicable flood zone designation, the flood insurance
coverage and the deductible relating thereto and (z) provide that the insurer
will give the Collateral Agent 30 days’ written notice of cancellation or
non-renewal and (IV) shall be otherwise in form and substance satisfactory to
the Administrative Agent.

 

(f)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Restatement Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Fee Letter, Commitment Letter or any other Loan
Document and for which invoices have been delivered to the Borrower at least
three (3) Business Days prior to the Restatement Date (which amount may be
offset against the proceeds of the Borrowings (if any) under the Facility on the
Restatement Date).

 

(g)           The Collateral and Guarantee Requirement shall have been satisfied
to the extent required hereunder and under the other Loan Documents.  Except as
otherwise provided herein, all actions necessary to establish that the
Administrative Agent will have perfected security interests (subject to
Permitted Encumbrances) in the Collateral under the Security Documents, shall
have been taken.  The Administrative Agent shall have received a completed
(i) Guarantee Agreement and (ii) Perfection Certificate, each dated the
Restatement Date and signed by an executive officer or a Financial Officer of
each Loan Party, together with all attachments contemplated thereby. The
Administrative Agent shall have received UCC financing statements in appropriate
form for filing under the UCC filings with the United States Patent and
Trademark Office and United States Copyright Office, if applicable, and such
other documents under applicable law in each jurisdiction as may be necessary or
appropriate or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the Liens created by the Security Documents.

 

70

--------------------------------------------------------------------------------


 

(h)           The Administrative Agent shall have received customary insurance
certificates naming the Administrative Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.09.

 

(i)            The Lenders shall have received the financial statements and
certificates referred to in Section 3.04.

 

(j)            Prior to or substantially contemporaneously with the initial
funding of Loans on the Restatement Date, all principal, premium, if any,
interest, fees and other amounts due or outstanding with respect to the Existing
Term Loans shall have been or shall be paid in full and the commitments to
provide the Existing Term Loans under the Original Credit Agreement shall have
been terminated.

 

(k)           The Administrative Agent shall have received a certificate, dated
the Restatement Date and signed by a Financial Officer of Parent or the Borrower
certifying as to the matters set forth in Section 3.13.

 

(l)            The Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, reasonably requested not less than 10 calendar days before the
Restatement Date.

 

(m)          Three (3) Business Days prior to the Restatement Date, the
Administrative Agent shall have received a notice of prepayment and termination
of the Existing Term Loans.

 

(n)           The Administrative Agent shall have received certified copies of
UCC, United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches or equivalent reports or searches that
name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business, none of which encumber the Collateral covered or intended to
be covered by the Security Documents (other than Liens permitted by
Section 6.02).

 

(o)           Prior to or simultaneous to the Restatement Date, the Borrower
shall have received not less than $365,000,000 of gross proceeds from the
issuance and sale of the Senior Notes, and such proceeds shall have been used in
accordance with the offering memorandum in connection with the issuance and sale
of the Senior Notes.

 

SECTION 4.02.          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit (other than an amendment, renewal or extension of a Letter of
Credit without any increase in the stated amount of such Letter of Credit), as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

 

71

--------------------------------------------------------------------------------


 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit (other than an amendment, renewal or extension of a Letter of Credit
without any increase in the stated amount of such Letter of Credit), as
applicable, no Default shall have occurred and be continuing.

 

(c)           The Administrative Agent and, in the case of any issuance,
amendment, renewal or extension of any Letter of Credit, the applicable Issuing
Bank, shall have received, in the case of a Borrowing, a Borrowing Request as
required by Section 2.03 or 2.04, respectively, or in the case of an issuance,
amendment, renewal or extension of any Letter of Credit, a notice requesting the
issuance, renewal or extension of such Letter of Credit as required by
Section 2.05.

 

On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit (other than an amendment, renewal or extension of a Letter
of Credit without any increase in the stated amount of such Letter of Credit),
the Borrower shall be deemed to have represented and warranted that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied in accordance with the terms of such paragraphs or waived in
accordance with the terms hereof and that, after giving effect to such Borrowing
or such issuance, amendment, renewal or extension of a Letter of Credit, the
Aggregate Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01, 2.04(a) or 2.05(b).

 

ARTICLE V

 

Affirmative Covenants

 

Until the occurrence of the Termination Date, each of Parent (solely with
respect to Sections 5.02, 5.03, 5.04, 5.05, 5.11, 5.14 and 5.18 applicable to
it) and the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)           within 90 days after the end of each fiscal year of the Borrower
(commencing with fiscal year 2013), its audited consolidated balance sheet and
related consolidated statements of income, stockholders’ equity and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of an independent registered public accounting firm
of recognized national standing (which opinion shall not be qualified as to the
scope of the audit or contain a written statement reflecting a “going concern”
or like qualification or exception) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
year in accordance with GAAP;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with fiscal year 2013),
its consolidated balance sheet and related consolidated statements of income,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the prior fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries on a consolidated basis as of
the end

 

72

--------------------------------------------------------------------------------


 

of and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
certain footnotes;

 

(c)           concurrently with each delivery of financial statements under
clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending June 30, 2013, setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.12; provided that such compliance calculations shall not be required
to be set forth in the Compliance Certificate for any period where the Financial
Covenant is not tested under Section 6.12, (iii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
under clause (a) or (b) above (or, prior to the first such delivery, referred to
in Section 3.04) and, if any such change has occurred, specifying (if known and
quantifiable) the effect of such change on the financial statements (including
those for the prior periods) accompanying such certificate, (iv) certifying a
list of the names of all Permitted Joint Ventures and that each entity set forth
on such list individually qualifies as a Permitted Joint Venture and that such
entities in the aggregate do not exceed the limitation set forth in
clause (3) of the proviso to the definition of the term “Permitted Joint
Venture” herein, (v) in the case of any delivery of financial statements under
clause (a) or (b) above, setting forth a reasonably detailed calculation of the
Available Amount for the applicable fiscal period, and any application of the
Available Amount to investments, dividends and other payments during such fiscal
period and (vi) containing information and calculations, in each case in
reasonable detail, necessary to determine compliance by each Loan Party with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;

 

(d)           together with the delivery of the annual Compliance Certificate
required by Section 5.01(c), a completed Supplemental Perfection Certificate,
signed by a Financial Officer of the Borrower, (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating in a
manner reasonably satisfactory to the Administrative Agent any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this clause (d) (or, prior to the first delivery of any such
Supplemental Perfection Certificate, from the Perfection Certificate delivered
on the Restatement Date) or (ii) certifying that there has been no change in
such information from the most recent Supplemental Perfection Certificate
delivered pursuant to this clause (d) (or, prior to the first delivery of any
such Supplemental Perfection Certificate, from the Perfection Certificate
delivered on the Restatement Date);

 

(e)           within 60 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year beginning January 1, 2014, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet and related projected statements of income and cash
flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget);

 

(f)            [Reserved];

 

(g)           promptly after any request therefor by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or Parent, as applicable or
any of its ERISA Affiliates has not requested such documents or notices from the
administrator or

 

73

--------------------------------------------------------------------------------


 

sponsor of the applicable Multiemployer Plan, the Borrower or Parent, as
applicable, or the applicable ERISA Affiliate shall promptly make a request for
such documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof; and

 

(h)           promptly after any written request therefor, such other
information regarding the operations, business affairs, assets, liabilities
(including contingent liabilities) and financial condition of Parent, the
Borrower or any other Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.

 

Notwithstanding the foregoing, if (i) the Borrower’s financial statements are
consolidated with Parent’s financial statements or (ii) Parent is subject to
periodic reporting requirements of the Securities Exchange Act of 1934 and the
Borrower is not, then the requirement to deliver consolidated financial
statements of the Borrower and its Subsidiaries (and the related opinion from
independent public accountants) pursuant to Sections 5.01(a) and (b) may be
satisfied by delivering consolidated financial statements of Parent (and the
related opinion from an independent registered public accounting firm of
recognized national standing, which opinion shall not be qualified as to the
scope of audit or as to the status of Parent (or such parent) and its
consolidated Subsidiaries as a going concern (other than with respect to, or
resulting from, any potential inability to satisfy the Financial Covenant (if
applicable) on a future date or in a future period) accompanied by a schedule
showing, in reasonable detail, consolidating adjustments, if any, attributable
solely to Parent and any of its Subsidiaries that are not the Borrower or any of
its Subsidiaries.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports or other reports containing such information, shall have been posted by
the Administrative Agent on an IntraLinks or similar site to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised Compliance Certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
the Borrower.

 

SECTION 5.02.          Notices of Material Events.  The Borrower will furnish to
the Administrative Agent written notice promptly upon a Responsible Officer of
the Borrower having knowledge of any of the following:

 

(a)           the occurrence and continuance of, any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Parent, the
Borrower or any other Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by Parent or the
Borrower to the Administrative Agent which could reasonably be expected to have
a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other such ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)           any other development that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.          Additional Subsidiaries.  If any additional wholly owned
Subsidiary is formed or acquired after the Closing Date, or if any Permitted
Joint Venture ceases to qualify as a Permitted Joint Venture, or if any
Subsidiary becomes a Material Subsidiary or ceases to be an Excluded Subsidiary,
Parent and the Borrower will, as promptly as practicable, and in any event
within 30 days (or such longer period as the Administrative Agent may agree to
in writing), notify the Administrative Agent thereof and, in the case of a newly
formed or acquired Subsidiary (or any Permitted Joint Venture which becomes a
wholly owned Subsidiary or any Subsidiary that becomes a Material Subsidiary)
cause the Collateral and Guarantee Requirement, if applicable, to be satisfied
with respect to such Subsidiary and with respect to any Equity Interests in or
Indebtedness of such Subsidiary or entity owned by any Loan Party.

 

SECTION 5.04.          Information Regarding Collateral.

 

(a)           Parent and the Borrower will furnish to the Administrative Agent
prompt written notice (and in any event, within 10 Business Days) of any change
in (i) the legal name of any Loan Party, as set forth in its organizational
documents, (ii) the jurisdiction of organization or the form of organization of
any Loan Party (including as a result of any merger, amalgamation or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a jurisdiction that requires such
information to be set forth on the face of a UCC financing statement, the
Federal Taxpayer Identification Number of such Loan Party.

 

(b)           The Borrower will furnish to the Collateral Agent in the
Supplemental Perfection Certificate delivered pursuant to Section 5.01(d) notice
of (i) the acquisition by any Loan Party of a Mortgaged Property after the
Closing Date and (ii) the acquisition by any Loan Party of any other material
assets that would otherwise constitute Collateral after the Closing Date, other
than any assets constituting Collateral under the Security Documents in which
the Collateral Agent shall automatically have a valid, legal and perfected
security interest (with the priority contemplated by the applicable Security
Document) upon the acquisition thereof, without the taking of any action.

 

SECTION 5.05.          Existence; Conduct of Business.  Parent, the Borrower and
each other Subsidiary will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transactions permitted under Section 6.03 or 6.05.  Except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
Parent, the Borrower and each other Subsidiary will do or cause to be done all
things reasonably necessary to preserve, renew and keep in full force and effect
all its material rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.05.

 

SECTION 5.06.          Payment of Taxes.  The Borrower and each other Subsidiary
will pay its Tax liabilities, before the same shall become more than 30 days
overdue or, if more than 30 days overdue, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) the Borrower or such other Subsidiary has set aside on its books reserves
with respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to make

 

75

--------------------------------------------------------------------------------


 

payment could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.07.          Payment of Obligations.  The Borrower and each other
Subsidiary will pay and discharge as the same shall become due and payable, all
its obligations and liabilities in respect of all lawful claims which, if
unpaid, would by law become a Lien upon its property (other than any Lien
permitted under Section 6.02); except, in each case (i) to the extent the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary or (ii) to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.08.          Maintenance of Properties.  Except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
the Borrower and each other Subsidiary will keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear, and casualty and condemnation excepted.

 

SECTION 5.09.          Insurance.  The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations.  The Borrower will
furnish to the Administrative Agent (for posting to the Lenders), upon its
reasonable request, information in reasonable detail as to the insurance so
maintained.  If any portion of any Mortgaged Property (other than the Pipeline
Easements) is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each other Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

 

SECTION 5.10.          Books and Records; Inspection and Audit Rights.  The
Borrower and each other Subsidiary will keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities in order to permit the
preparation of its financial statements in accordance with GAAP.  The Borrower
and each other Subsidiary will permit the Administrative Agent or any Lender,
and any agent designated by any of the foregoing, upon reasonable prior notice,
(a) to visit and inspect its properties, (b) to examine and make extracts from
its books and records and (c) to discuss its operations, business affairs,
assets, liabilities (including contingent liabilities) and financial condition
with its officers and independent accountants; provided that unless an Event of
Default shall have occurred and be continuing, (i) no more than two (2) such
visits and inspections may be made during any calendar year, (ii) each such
visit and inspection shall be made upon at least five (5) Business Days’ prior
notice to the Borrower or the applicable Subsidiary, (iii) regardless of the
existence of an Event of Default, the Borrower shall have the opportunity to be
present at any meeting with its independent accountants and (iv) the exercise by
any Lender or any agent of any Lender (but not the Administrative Agent or any
agent of the Administrative Agent) of its rights hereunder shall be at such
Lender’s own expense; provided that when an Event of Default exists, the
Administrative Agent or the Lender may engage in any of the foregoing at the
expense of the Borrower.

 

SECTION 5.11.          Compliance with Laws.  Parent, the Borrower and each
other Subsidiary will comply with all laws, including all orders of any
Governmental Authority, applicable to it or its

 

76

--------------------------------------------------------------------------------


 

property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.12.          Environmental Laws.

 

(a)           The Borrower and each other Subsidiary will comply with, and use
commercially reasonable efforts to ensure compliance in all respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and use commercially reasonable efforts to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)           The Borrower and each other Subsidiary will conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required of it under Environmental Laws to address Hazardous
Materials, and promptly comply with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.13.          Use of Proceeds and Letters of Credit.  The proceeds of
the Loans and the Swingline Loans will be used on and after the Restatement
Date, for (a) working capital and other general corporate purposes of Parent,
the Borrower and the other Subsidiaries and (b) any other purpose not prohibited
by the terms of this Agreement.  Letters of Credit may be issued on the
Restatement Date to support obligations of the Borrower and its subsidiaries
incurred in the ordinary course of business and to replace or provide credit
support for any existing letter of credit.

 

SECTION 5.14.          Further Assurances.  Subject to the terms of the Security
Documents, Parent, the Borrower and each other Loan Party will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied at all times or otherwise to effectuate the provisions of
the Loan Documents, all at the expense of the Loan Parties.  Parent and the
Borrower will provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

SECTION 5.15.          [Reserved]

 

SECTION 5.16.          Maintenance of Ratings.  The Borrower will use
commercially reasonable efforts to maintain a corporate rating from S&P and a
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a rating of the credit facilities hereunder by each of S&P and Moody’s.

 

SECTION 5.17.          Post-Closing Collateral Obligations Within 30 days after
the Restatement Date, unless waived or extended in writing by the Administrative
Agent in its sole discretion, the Borrower shall deliver or shall cause the
applicable Loan Party to deliver to the Collateral Agent either the items listed
in the following clause (a) or the items listed in the following clause (b):

 

(a)                                 a favorable opinion of local counsel to the
Loan Parties, addressed to the Collateral Agent and each of the Secured Parties,
in form and substance reasonably

 

77

--------------------------------------------------------------------------------


 

satisfactory to the Collateral Agent, from local counsel in the jurisdiction in
which the Mortgaged Property is located confirming that no amendment or other
action is required to the existing Mortgage in connection with this Agreement in
order to ensure the continued validity, perfection and priority of the Liens and
security interests granted to the Collateral Agent under the existing Mortgage
for the benefit of the Collateral Agent to secure the payment of the Secured
Obligations; or

 

(b)                                 (i)  with respect to the Mortgaged Property
encumbered by the existing Mortgage, an executed amendment of the existing
Mortgage in form and substance reasonably satisfactory to the Collateral Agent
and in form suitable for recording in the applicable jurisdiction (each a
“Mortgage Amendment”); (ii)  with respect to each Mortgage Amendment, a
modification endorsement to the existing Title Policy, and a nothing further
certificate in form and substance reasonably satisfactory to the Collateral
Agent confirming that the Mortgaged Property is free and clear of all Liens
other than Liens permitted under the Mortgage, in each case to the extent
available in the applicable jurisdiction at commercially reasonable rates (each
a “Title Endorsement”); (iii)  with respect to any Mortgage Amendment, favorable
opinions of counsel in the jurisdiction in which the Mortgaged Property is
located and in which the applicable mortgagor or grantor is formed, addressed to
the Collateral Agent and the Secured Parties, and in form and substance
reasonably satisfactory to the Collateral Agent;  (iv) with respect to the
Mortgaged Property, such affidavits, certificates, information and instruments
of indemnification to the title insurance company as shall be required to induce
the title insurance company to issue the Title Endorsement; and (v) evidence of
payment of all title insurance premiums, search and examination charges,
mortgage recording taxes, fees, costs and expenses, and escrow and related
charges required for the recording of any Mortgage Amendment and issuance of the
Title Endorsements.

 

SECTION 5.18.          Employee Benefits.  Parent and each ERISA Affiliate will
comply with the applicable provisions of ERISA and the related sections of the
Code, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.19.          Material Contracts.  The Borrower and each other
Subsidiary will perform and observe all the terms and provisions of each
material contract to be performed or observed by it, except, in any case, where
(i) any obligation thereunder is being contested in good faith and appropriate
reserves are being maintained with respect thereto to the extent required by
GAAP or (ii) the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI

 

Negative Covenants

 

Until the occurrence of the Termination Date, each of Parent (solely as to
Section 6.15), and the Borrower covenants and agrees with the Lenders that:

 

78

--------------------------------------------------------------------------------


 

SECTION 6.01.          Indebtedness; Certain Equity Securities.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Indebtedness, except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness existing on the date hereof and set forth on Schedule
6.01 (the “Permitted Surviving Debt”) and Refinancing Indebtedness in respect
thereof;

 

(c)           Indebtedness incurred in connection with (i) a refinancing or an
amendment and extension of the Facility (each, a “Refinancing Facility”);
provided, that (A) such Refinancing Facility is pari passu or junior in right of
payment with any remaining portion of the Facility and pari passu, junior or
unsecured with respect to security with any remaining portion of the Facility,
(B) such Refinancing Facility will have such pricing, premiums and optional
prepayment and redemption terms as may be agreed by the borrower and the lenders
party thereto, (C) any Refinancing Facility does not mature prior to the
maturity date of, or have a shorter weighted average life to maturity than, the
Loans or Commitments being refinanced, (D) the other terms and conditions of
such Refinancing Facility are substantially identical to, or (taken as a whole)
no more favorable to the lenders providing such Refinancing Facility than those
applicable to the Loans or Commitments being refinanced (except for covenants or
other provisions applicable only to periods after the latest final Maturity Date
of the Loans or Commitments existing at the time of such refinancing) or such
terms are on current market terms for such type of Indebtedness, (E) any
Refinancing Facility that is pari passu with or junior to the Facility with
respect to security shall be subject to a customary intercreditor agreement
reasonably satisfactory to the Administrative Agent and (F) the aggregate
principal amount of any Refinancing Facility does not exceed the aggregate
amount of Loans or Commitments being refinanced therewith, plus accrued and
unpaid interest and premiums thereon, any committed or undrawn amounts and
underwriting discounts, fees, commissions, premiums and expenses relating to
such Refinancing Facility, except to the extent otherwise permitted under this
Agreement and (ii) any Indebtedness that refinances or amends extends any
Refinancing Facility incurred pursuant to clause (i) above (a “Subsequent
Refinancing Facility”) so long as such Subsequent Refinancing Facility otherwise
meets the parameters of clause (i) above assuming the original Refinancing
Facility is the Facility and such “Subsequent Refinancing Facility” is the
“Refinancing Facility” mutatis mutandis;

 

(d)           (i) Indebtedness of any Loan Party to another Loan Party,
(ii) Indebtedness of any Subsidiary that is not a Loan Party to Parent, the
Borrower or any other Loan Party and (iii) Indebtedness of Parent, the Borrower
or any other Loan Party to a Subsidiary that is not a Loan Party; provided that
(A) any such Indebtedness owing by any Loan Party to any Subsidiary that is not
a Loan Party, shall be unsecured and subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent, Parent and the Borrower,
shall not exceed $10,000,000 aggregate principal amount at any time outstanding;
(B) any such Indebtedness owing to any Loan Party shall be evidenced by a
promissory note that shall have been pledged pursuant to and in accordance with
the Collateral Agreement and (C) any such Indebtedness owing by (1) any
Subsidiary that is not a Loan Party to any Loan Party and (2) any Permitted
Joint Venture to any Loan Party shall be incurred in compliance with
Section 6.04;

 

(e)           Guarantees in respect of Indebtedness incurred in compliance with
this Section 6.01 and with Section 6.04;

 

(f)            (i) Indebtedness of the Borrower or any other Subsidiary
(A) incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, including mortgage,

 

79

--------------------------------------------------------------------------------


 

financings and purchase money indebtedness, Capital Lease Obligations and
Synthetic Lease Obligations, provided that such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and related charges (including in respect of service, maintenance
and similar plans) or (B) assumed in connection with the acquisition of any
fixed or capital assets or secured by a Lien on any assets prior to the
acquisition thereof, and Refinancing Indebtedness in respect of any of the
foregoing and (ii) Capital Lease Obligations and Synthetic Lease Obligations
incurred by the Borrower or any Subsidiary of the Borrower in respect of any
Sale/Leaseback Transaction that is permitted under Section 6.06 and any
Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$15,000,000 at any time outstanding;

 

(g)           Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, in each case in a Permitted
Acquisition, provided that (A) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (B) neither Borrower nor any Subsidiary (other than such
Person or the Subsidiary with which such Person is merged or consolidated or the
Person that so assumes such Person’s Indebtedness) shall Guarantee or otherwise
become liable for the payment of such Indebtedness, and Refinancing Indebtedness
unless such Guarantee is incurred pursuant to Section 6.04 in respect of any of
the foregoing;

 

(h)           Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and Cash Management Services or in
connection with any automated clearing-house transfers of funds; provided that
(x) such Indebtedness (other than in respect of credit or purchase cards) shall
be repaid in full within five (5) Business Days of the incurrence thereof and
(y) such Indebtedness in respect of credit or purchase cards shall be repaid in
full within 90 days of the incurrence thereof;

 

(i)            Indebtedness in respect of (i) (A) workers’ compensation, health,
disability or other employee benefits, unemployment insurance and other social
security laws and (B) bids, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and obligations of a like nature and
(ii) letters of credit, bank guarantees and similar instruments issued for the
account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations under any of the foregoing;

 

(j)            Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(k)           Indebtedness of the Borrower or any other Subsidiary in the form
of purchase price adjustments, earn-outs, indemnities, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition, Permitted Joint Venture or other Investment permitted by
Section 6.04;

 

(l)            Indebtedness (i) owed to any Person providing insurance to
Parent, the Borrower or any other Subsidiary, so long as such Indebtedness shall
not be in excess of the amount of the

 

80

--------------------------------------------------------------------------------


 

unpaid cost of (including customary finance charges in respect thereof), and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year and (ii) consisting of take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

 

(m)          Indebtedness of the Borrower or any other Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business, or obligations in respect of letters of
credit related to any of the foregoing;

 

(n)           Indebtedness in respect of or incurred pursuant to Hedging
Agreements permitted by Section 6.07;

 

(o)           Indebtedness of Subsidiaries that are not Loan Parties in an
aggregate principal amount not to exceed $10,000,000 and any Refinancing
Indebtedness in respect thereof;

 

(p)           Indebtedness arising from agreements of the Borrower or any other
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with the
disposition of any business, assets or Equity Interests permitted hereunder;
provided that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and the Subsidiaries in connection with such
disposition;

 

(q)           to the extent constituting Indebtedness, obligations representing
deferred compensation to current or former officers, directors, members of
management and employees of Parent (or any Controlling Company) or any
Subsidiary incurred in the ordinary course of business;

 

(r)            unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent that they are permitted to remain unfunded under
applicable law;

 

(s)            Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(t)            other Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Subsidiaries that are not Loan Parties permitted
by this clause (t) shall not exceed $10,000,000 at any time outstanding; and

 

(u)           Indebtedness incurred under the Senior Notes.

 

SECTION 6.02.          Liens.  None of the Borrower or any other Subsidiary will
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable and royalties) or rights in respect of any thereof, except:

 

81

--------------------------------------------------------------------------------


 

(a)           (i) Liens created under the Loan Documents and (ii) Liens on cash
or deposits granted in favor of the Swingline Lender or the Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans as contemplated by this Agreement;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any asset of the Borrower or any other Subsidiary
existing on the date hereof and set forth on Schedule 6.02; provided that
(i) such Lien shall not apply to any other asset of the Borrower or any other
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or (B) proceeds and products
thereof; provided that individual financings provided by any lender may be
cross-collateralized to other financings provided by such lender or its
affiliates and (ii) such Lien shall secure only those obligations that it
secures on the date hereof and any extensions, renewals and refinancings thereof
that do not increase the outstanding principal amount thereof and, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01 as Refinancing Indebtedness in respect thereof;

 

(d)           any Lien existing on any asset prior to the acquisition thereof by
the Borrower or any other Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of the Borrower or any other Subsidiary
(other than (x) the proceeds or products thereof, (y) in the case of any such
merger or consolidation, the assets of any Subsidiary that is a party thereto
and (z) after-acquired property subjected to a Lien pursuant to terms existing
at the time of such acquisition of the acquired person or its subsidiaries and
not created in contemplation of or in connection with such acquisition) and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated), and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01 as Refinancing Indebtedness in respect thereof; provided that
(A) in the case of any Indebtedness of any Subsidiaries including Foreign
Subsidiaries of the Borrower and Disregarded Persons that are not Loan Parties,
such Lien applies solely to the assets and Equity Interests of such Subsidiaries
(including Foreign Subsidiaries of the Borrower, Disregarded Persons, their
respective Subsidiaries, any other Foreign Subsidiary or any Disregarded Person)
that are not Loan Parties, (B) in the case of any Indebtedness of the Borrower
or any Loan Party, such Indebtedness is secured only by the Collateral and on a
subordinated basis to the Obligations and is subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent and (C) in the
case of a Lien securing Refinancing Indebtedness any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Refinancing
Indebtedness”;

 

(e)           Liens (i) on fixed or capital assets acquired, constructed or
improved by the Borrower or any other Subsidiary; provided that (A) such Liens
secure only Indebtedness permitted by Section 6.01(f)(i) and obligations
relating thereto not constituting Indebtedness and (B) such Liens shall not
apply to any other asset of the Borrower or any other Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such

 

82

--------------------------------------------------------------------------------


 

fixed or capital assets financed by such Person; provided further that
individual financings provided by any lender may be cross collateralized to
other financings provided by such lender or its affiliates and (ii) arising out
of (A) Sale/Leaseback Transactions permitted under Section 6.06 and (B) any
Indebtedness incurred in connection therewith permitted by Section 6.01(f)( ii)
(and any Refinancing Indebtedness in respect thereof), so long as such Liens
attach only to the property sold and being leased in such transaction and any
accessions thereto or proceeds or products thereof and related property;

 

(f)            in connection with the sale or transfer of any Equity Interests
or other assets in a transaction permitted under Section 6.05, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

 

(g)           customary rights of first refusal and tag, drag and similar rights
in joint venture agreements entered into in the ordinary course of business;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)            any Lien on assets of any Foreign Subsidiary; provided that
(i) such Lien shall not apply to any Collateral (including any Equity Interests
in any Subsidiary that constitute Collateral) or any other assets of the
Borrower or any other Domestic Subsidiary and (ii) such Lien shall secure only
Indebtedness or other obligations of such Foreign Subsidiary permitted
hereunder;

 

(j)            Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any other
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder;

 

(k)           pledges or deposits of cash or Permitted Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;

 

(l)            Liens on (i) incurred premiums, dividends and rebates which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies and (ii) insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(m)          Liens securing Indebtedness of (i) a Loan Party in favor of another
Loan Party or (ii) a non-Loan Party in favor of a Loan Party;

 

(n)           Liens on assets (other than Collateral) of a Permitted Joint
Venture to secure Indebtedness permitted pursuant to Section 6.01(o);

 

(o)           (i) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the Business of the Borrower or any of the other
Subsidiaries or (B) secure any Indebtedness for borrowed money and (ii) the
rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of the other Subsidiaries
or by a statutory provision to terminate any such lease, license, franchise,
grant or permit or to require periodic payments as a condition to the
continuance thereof;

 

83

--------------------------------------------------------------------------------


 

(p)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $35,000,000 at any time outstanding;

 

(q)           Liens (i) on advances of cash or Permitted Investments in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment and
(ii) consisting of an agreement to dispose of any property in a disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or disposition, as the case may be, would have been permitted on the date of the
creation of such Lien or on the date of any contract for such Investment or
disposition;

 

(r)            Liens on assets (other than Collateral) of any Subsidiary that is
not a Loan Party securing Indebtedness of such Subsidiary permitted under
Section 6.01;

 

(s)            Liens in favor of a Subsidiary that is not a Loan Party granted
by another Subsidiary that is not a Loan Party;

 

(t)            (i) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into in the
ordinary course of business and not prohibited by this Agreement and (ii) Liens
arising by operation of law under Article 2 of the UCC in favor of a seller or
buyer of goods;

 

(u)           to the extent constituting Liens, Investments permitted under
Section 6.04 (other than Section 6.04(q));

 

(v)           Liens securing any Permitted Surviving Debt and Refinancing
Indebtedness in respect thereof permitted under Section 6.01(b);

 

(w)          Liens securing a Refinancing Facility or a Subsequent Refinancing
Facility;

 

(x)           Liens securing obligations under Hedging Agreements permitted
under Section 6.01(n); and

 

(y)           Liens securing Indebtedness in respect of Cash Management Services
permitted under Section 6.01(h).

 

SECTION 6.03.          Fundamental Changes; Business Activities.

 

(a)           None of the Borrower or any other Subsidiary will merge into,
amalgamate or consolidate with any other Person, or permit any other Person to
merge into, amalgamate or consolidate with it, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) any Person may merge
into or amalgamate with the Borrower in a transaction in which the Borrower is
the surviving entity, (ii) any Person (other than the Borrower) may merge,
amalgamate or consolidate with any Subsidiary (other than the Borrower) in a
transaction in which the surviving entity is a Subsidiary (and, if any party to
such merger, amalgamation or consolidation is a Subsidiary Loan Party, such
surviving entity is a Subsidiary Loan Party), (iii) any Subsidiary (other than
the Borrower) may merge into, amalgamate or consolidate with any Person (other
than the Borrower) in a transaction permitted under Section 6.05 in which, after
giving effect to such transaction, the surviving entity is not a Subsidiary,
(iv) any Subsidiary (other than the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, (v) any Subsidiary may merge with any other Person in order to effect a
Permitted Joint Venture, a Permitted

 

84

--------------------------------------------------------------------------------


 

Acquisition or any other Investment permitted under Section 6.04, provided that
if the Borrower is a party to any transaction effected pursuant to this
clause (v), (A) the Borrower shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume the obligations of the
Borrower under the Loan Documents in a manner reasonably acceptable to the
Administrative Agent and (B) no Event of Default shall have occurred and be
continuing or would result therefrom and (vi) so long as no Event of Default
exists or would result therefrom, a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a disposition permitted
pursuant to Section 6.05, may be effected; provided that if the Borrower is a
party to any transaction effected pursuant to this clause (vi), the Borrower
shall be the continuing or surviving Person.

 

(b)           None of the Borrower or any other Subsidiary will engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the other Subsidiaries on the date hereof and businesses
reasonably related or ancillary thereto.

 

SECTION 6.04.          Investments, Loans, Advances, Guarantees and
Acquisitions.  None of the Borrower or any other Subsidiary will purchase, hold,
acquire (including pursuant to any merger, amalgamation or consolidation with
any Person that was not a wholly-owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, except:

 

(a)           Permitted Investments;

 

(b)           Investments existing on the date hereof in Subsidiaries, and other
Investments existing on the date hereof and set forth on Schedule 6.04 and any
modification, renewal or extension thereof or any substantially concurrent
replacement thereof with similar investment; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 6.04;

 

(c)           Investments by the Borrower and the other Subsidiaries in Equity
Interests in their subsidiaries (in each case, other than a Permitted Joint
Venture); provided that (i) such subsidiaries are Subsidiaries prior to such
investments or all newly created or formed Subsidiaries (subject, for the
avoidance of doubt, to the limitations in clause (iii) below), (ii) any Equity
Interests held by a Loan Party shall be pledged in accordance with the
requirements of, and to the extent required by, the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate amount of such
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding all such investments, loans,
advances and Guarantees existing on the date hereof and permitted by clause
(b) above) shall not exceed an aggregate amount equal to the sum of
(x) $10,000,000 plus (y) the Available Amount at any time outstanding;

 

(d)           loans or advances made by the Borrower or any other Subsidiary to
any Subsidiary (in each case, other than a Permitted Joint Venture) (which shall
include the reimbursement of an LC Disbursement by the Borrower in respect of a
Letter of Credit issued for the benefit of a Subsidiary of the Borrower);
provided that (i) the Indebtedness resulting therefrom is permitted by
Section 6.01(d) and (ii) the amount of such loans and advances (A) made by the
Loan Parties to Subsidiaries that are not Loan Parties, together with the
investments made pursuant to clause (c)(iii) above and the Guarantees made
pursuant to clause (e)(iv) below, shall be subject to the limitation set forth
in clause (c)(iii) above;

 

85

--------------------------------------------------------------------------------


 

(e)           Guarantees by the Borrower or any other Subsidiary of Indebtedness
or other obligations of the Borrower or any other Subsidiary (in each case,
other than a Permitted Joint Venture) (including any such Guarantees arising as
a result of any such Person being a joint and several co-applicant with respect
to any Letter of Credit or any other letter of credit or letter of guaranty);
provided that (i) the Indebtedness or other obligation so guaranteed is
permitted by this Agreement, (ii) a Subsidiary that has not Guaranteed the
Secured Obligations pursuant to the Guarantee Agreement shall not Guarantee any
Indebtedness or other obligations of any Loan Party, (iii) the Borrower shall
not Guarantee any Indebtedness or other obligation of any Subsidiary except for
any such Guarantees under the Loan Documents or of Indebtedness permitted by
Section 6.01(d) or as otherwise permitted under Section 6.15 and (iv) the
aggregate amount of Indebtedness and other obligations of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party, together with the
Investments made pursuant to clause (c)(iii) above and the loans and advances
made pursuant to (d)(ii) above, shall be subject to the limitation set forth in
clause (c)(iii) above;

 

(f)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
Persons, in each case in the ordinary course of business, and upon foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(g)           Investments made as a result of the receipt of non-cash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.05;

 

(h)           Investments by the Borrower or any other Subsidiary that result
solely from the receipt by the Borrower or such Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities;

 

(i)            Investments in the form of Hedging Agreements permitted under
Section 6.07;

 

(j)            payroll, travel and similar advances to directors, officers and
employees of Parent (or any Controlling Company) the Borrower or any Subsidiary
to cover matters that are expected at the time of such advances to be treated as
expenses of the Borrower or such Subsidiary for accounting purposes and that are
made in the ordinary course of business;

 

(k)           loans or advances to directors, officers and employees of Parent
(or any Controlling Company) the Borrower or any Subsidiary made in the ordinary
course of business; provided that the aggregate amount of such loans and
advances outstanding at any time shall not exceed $2,500,000;

 

(l)            Investments (i) constituting Permitted Acquisitions, (ii) in any
Subsidiary in an amount required to permit such Person to consummate a Permitted
Acquisition and (iii) in any Subsidiary that is not a Loan Party consisting of
the Equity Interests of any Person who is not a Loan Party; provided that if
(with respect to any acquisition of a Person or any Equity Interests in a
Person) the acquired Person shall not become a Loan Party or (with respect to
any acquisition of assets) the assets shall be acquired by a Subsidiary that is
not a Loan Party, the aggregate amount of cash or property in connection with
such acquisition shall not exceed an aggregate amount equal to the sum of
(x) $10,000,000 plus (y) the Available Amount at any time outstanding;

 

(m)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

86

--------------------------------------------------------------------------------


 

provided that such trade credit may include such concessionary trade terms as
the Borrower or any other Subsidiary deems reasonable under the circumstances;

 

(n)           Investments constituting Permitted Joint Ventures;

 

(o)           Investments made by Permitted Joint Ventures;

 

(p)           Investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates, amalgamates or merges with the Borrower or any
other Subsidiary (including in connection with a Permitted Acquisition) in
connection with a transaction permitted by this Agreement and so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

 

(q)           Investments resulting from pledges or deposits (i) described in
clause (c) or (d) of the definition of the term “Permitted Encumbrance” or
(ii) that would otherwise constitute a Lien permitted under Section 6.02;

 

(r)            other Investments and other acquisitions in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed an aggregate amount equal to
the sum of (x) $10,000,000 plus (y) the Available Amount at any time
outstanding; provided that, at the time each such Investment or acquisition is
purchased, made or otherwise acquired, no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(s)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit or customary trade arrangements with
customers;

 

(t)            loans and advances to the Borrower or any direct or indirect
parent thereof in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments permitted to be made to the Borrower or any direct or
indirect parent thereof in accordance with Section 6.08;

 

(u)           Guarantees by the Borrower or any Subsidiary of leases (other than
capital leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course or business; provided that any
payments made in respect of any such Guarantee shall constitute an Investment
and must be permitted under this Section 6.04; and

 

(v)           Investments to the extent the consideration paid therefor consists
solely of Equity Interests of the applicable Person or any direct or indirect
parent thereof.

 

SECTION 6.05.          Asset Sales.  None of the Borrower or any other
Subsidiary will sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to the Borrower, any
other Subsidiary in compliance with Section 6.04, and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law), except:

 

(a)           sales, transfers, leases and other dispositions of inventory or
equipment or used or surplus or obsolete or worn-out tangible assets in the
ordinary course of business or of cash and Permitted Investments or property no
longer useful in the business of the Borrower or any Subsidiary;

 

87

--------------------------------------------------------------------------------


 

(b)           sales, transfers, leases and other dispositions to the Borrower or
any other Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

 

(c)           sales, transfers or other dispositions of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and not as part of any accounts receivables financing transaction;

 

(d)           dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);

 

(e)           dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

 

(f)            sales, transfers, leases and other dispositions of property
and/or issuances of Equity Interests to the extent that such property or
issuance constitutes an Investment permitted by Sections 6.04(f), 6.04(l) (other
than issuances of Equity Interests pursuant thereto), 6.04(n), 6.04(o),
6.04(p) or 6.04(r);

 

(g)           licenses or sublicenses of Intellectual Property rights in the
ordinary course of business that do not materially interfere with the business
of the Borrower or any other Subsidiary;

 

(h)           dispositions of residential real property and related assets of
directors, officers, members of management or employees of the Borrower or any
other Subsidiary in the ordinary course of business in connection with
relocation activities for such directors, officers, members of management or
employees of the Borrower or any other Subsidiary;

 

(i)            dispositions of Investments in Permitted Joint Ventures to the
extent required by, or made pursuant to buy/sell arrangements between the joint
venture parties set forth in, the related joint venture arrangements and similar
binding arrangements;

 

(j)            leases, subleases, licenses or sublicenses of property entered
into in the ordinary course of business;

 

(k)           sales, transfers, leases and other dispositions of assets that are
not permitted by any other clause of this Section; provided that the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause shall not exceed $15,000,000 during any fiscal year of
the Borrower or $50,000,000 during the term of this Agreement;

 

(l)            any surrender or waiver of contractual rights or the settlement,
release or surrender of contractual rights or other litigation claims in the
ordinary course of business;

 

(m)          the termination of any Hedging Agreements;

 

(n)           sales of assets in connection with financing arrangements that are
permitted under Section 6.01 and 6.02;

 

(o)           dispositions that would constitute a Lien or Restricted Payment
otherwise expressly permitted under Section 6.02 or Section 6.08, respectively;

 

88

--------------------------------------------------------------------------------


 

(p)                                 dispositions in the ordinary course of
business consisting of the abandonment of Intellectual Property which, in the
reasonable good faith determination of the Borrower or any Subsidiary, are
uneconomical, negligible, obsolete or otherwise not material in the conduct of
its business; and

 

(q)                                 licensing and cross-licensing arrangements
involving any technology or other intellectual property of the Borrower or any
Subsidiary in the ordinary course of business; provided that all sales,
transfers, leases and other dispositions permitted pursuant to clauses (i) and
(l) above shall be made for fair value and at least 75% cash consideration
(which cash consideration shall be deemed to include (x) any liabilities of the
Borrower or any other Subsidiary, as shown on the most recent balance sheet of
the Borrower or any other Subsidiary (other than liabilities that are by their
terms subordinated to the Secured Obligations or have a maturity date that is
later than the Maturity Date), that are assumed by the transferee of such assets
and (y) any securities, notes or other obligations that are converted into cash
within 90 days after such transfer, to the extent of such conversion).

 

SECTION 6.06.                              Sale/Leaseback Transactions.  None of
the Borrower or any other Subsidiary will enter into any Sale/Leaseback
Transaction unless (a) the sale or transfer of the property thereunder is
permitted under Section 6.05, (b) any Capital Lease Obligations and Synthetic
Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations and
Synthetic Lease Obligations) are permitted under Section 6.02.

 

SECTION 6.07.                              Hedging Agreements.  None of the
Borrower or any other Subsidiary will enter into any Hedging Agreement, except
(a) Hedging Agreements entered into (including, without limitation, in
connection with any exchange traded or over the counter derivative transactions)
to hedge or mitigate risks associated with the business operations of the
Borrower or any Subsidiary and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

SECTION 6.08.                              Restricted Payments; Certain Payments
of Indebtedness.

 

(a)                                 None of the Borrower or any Subsidiary will
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Equity Interests) of the person paying
such dividends or distributions), except that, without duplication:

 

(i)                                     any Subsidiary of the Borrower may
declare and pay dividends or make other distributions with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, or make other Restricted Payments in respect of its Equity Interests,
in each case ratably to the holders of such Equity Interests;

 

(ii)                                  the Borrower or any Subsidiary may declare
and pay dividends or make other distributions to Parent at such times and in
such amounts as necessary to permit Parent:

 

(A)                               to pay (or to make a payment to any
Controlling Company to enable it to pay) franchise taxes or similar taxes, and
other fees and expenses, required to maintain the corporate existence of Parent
or any Controlling Company;

 

89

--------------------------------------------------------------------------------


 

(B)                               to pay (or to make a payment to any
Controlling Company to enable it to pay) such entities’ operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting
and similar expenses provided by third parties), which are reasonable and
customary and incurred in the ordinary course of business, to the extent such
expenses are directly attributable to the ownership or operation of the Borrower
and its Subsidiaries plus any reasonable and customary indemnification claims
made by directors or officers of Parent or any Controlling Company attributable
to the ownership or operations of Parent, FinCo, the Borrower and its
Subsidiaries; and to discharge its other permitted liabilities when due;

 

(C)                               to finance (or to make a Restricted Payment to
any Controlling Company to finance) any Investment permitted to be made pursuant
to Section 6.04; provided that (x) such Restricted Payment shall be made
substantially concurrently with the closing or consummation of such Investment
and (y) Parent or the applicable Controlling Company shall, immediately
following the closing or consummation thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a Loan
Party other than Parent (or a Person that will become a Loan Party (other than
Parent) upon receipt of such contribution) or (2) the merger (to the extent
permitted in Section 6.04) of the Person formed or acquired into the Borrower or
a Loan Party (other than Parent) in order to consummate such Investment;

 

(D)                               to pay (or to make a payment to any
Controlling Company to enable it to pay) fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering not prohibited
by this Agreement;

 

(E)                                the Borrower may make Restricted Payments to
Parent (or to make a Restricted Payment to a Controlling Company to enable it to
fund), not exceeding $10,000,000 in the aggregate during the term of the
Agreement, to fund the repurchase or redemption of capital stock of Parent or a
Controlling Company, in each case, held pursuant to and in accordance with stock
option plans or other benefit plans or agreements for future, present or former
directors, officers or employees of Parent, the Borrower and the other
Subsidiaries (or any Immediate Family Member thereof); provided that the
Borrower may make such Restricted Payments with respect to any such director,
officer or employee without regard to such restriction for consideration
consisting of the proceeds of key man life insurance held by Parent, any
Controlling Company, the Borrower or a Subsidiary regarding such director,
officer of employee or pursuant to any right to acquire capital stock of Parent
or a Controlling Company at a price not less than, or any right to the
appreciation in value of such capital stock exceeding the fair market value of
such capital stock;

 

(F)                                 to make Restricted Payments expressly
permitted to be made under this Section;

 

(G)                               to pay (or to make a Restricted Payment to any
Controlling Company to enable it to pay) customary salary, bonus and other
benefits payable to officers and employees of Parent or any Controlling Company
to the extent such salaries, bonuses and other benefits are directly
attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

90

--------------------------------------------------------------------------------


 

(H)                              to make regularly scheduled interest payments,
fees, expenses and indemnification obligations as and when due in respect of the
Senior Notes (including downstreaming of such proceeds to FinCo to enable FinCo
to pay such amounts); and

 

(I)                                   to pay (or to make a Restricted Payment to
any Controlling Company to enable it to pay) amounts of the type described in
Section 6.09(b) to the extent such payment would be permitted under such
Section 6.09(b);

 

(iii)                               the Borrower may make non-cash repurchases
of its Equity Interests upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options or taxes to
be paid in connection therewith;

 

(iv)                              make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Borrower or
similar Equity Interests in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for capital stock in the
Borrower, Parent or any Controlling Person, as applicable; and

 

(v)                                 Restricted Payments by Borrower in an amount
not to exceed the Permitted Distribution Amount;

 

(b)                                 None of the Borrower or any Subsidiary will
make or agree with the holder thereof to pay or make, directly or indirectly,
any cash payment or other distribution in respect of any material Subordinated
Indebtedness including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancellation or
termination of any material Subordinated Indebtedness, except for:

 

(i)                                     regularly scheduled interest payments,
fees, expenses and indemnification obligations as and when due in respect of any
such Subordinated Indebtedness;

 

(ii)                                  refinancings or exchanges of any such
Subordinated Indebtedness for like or junior debt with the proceeds of other
Indebtedness permitted under Section 6.01;

 

(iii)                               conversions of any such Subordinated
Indebtedness to Equity Interests of the Parent, any Controlling Person, the
Borrower or any other Subsidiary;

 

(iv)                              additional payments in respect of any such
Subordinated Indebtedness in an aggregate amount not to exceed the Available
Amount; provided that no Event of Default shall have occurred and be continuing
or would result therefrom;

 

(v)                                 any AHYDO “catchup” payments.

 

SECTION 6.09.                              Transactions with Affiliates.  None
of the Borrower or any Subsidiary will sell, lease, license or otherwise
transfer any assets to, or purchase, lease, license or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)                                 transactions that are at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than those
that would prevail in arm’s-length transactions with unrelated third parties;

 

(b)              payments to the Permitted Holder (and/or any investment
vehicles controlled by such Person) of all reasonable out-of-pocket expenses and
indemnification claims pertaining to

 

91

--------------------------------------------------------------------------------


 

management, monitoring, consulting transaction, oversight, advisory and similar
activities pursuant to the Management and Consulting Agreement, in each case,
when due pursuant to such agreement; provided that (i) no Event of Default under
clauses (a), (b), (h) or (i) of Article VII shall have occurred and be
continuing immediately before or immediately after giving effect to such
payment, (ii) the amount in respect of such management and consulting activities
due pursuant to such agreements in any period but not then allowed to be paid in
cash shall be deferred and shall not be paid until and to the extent any such
Event of Default shall have been cured or waived, (iii) any unpaid amounts
accrued in respect thereof for prior periods and not paid in such period solely
due to such Event of Default may be paid in any future period regardless of the
dollar limitation set forth above, and (iv) no fees pursuant to the Management
and Consulting Agreement shall be permitted to be paid to the Permitted Holder
under this Section 6.09(b); and

 

(c)                                  any Restricted Payment permitted under
Section 6.08;

 

(d)                                 issuances by the Borrower or FinCo of Equity
Interests (other than Disqualified Equity Interests), and receipt by Parent (or
any Controlling Company) of capital contributions, and issuances by the Borrower
or FinCo of Equity Interests (other than Disqualified Equity Interests) to
Parent and receipt by the Borrower or FinCo of capital contributions from Parent
(or any Controlling Company);

 

(e)                                  (i) employment and severance arrangements
(including options to purchase Equity Interests, subscription agreements,
restricted stock plans, long-term incentive plans, stock appreciation rights
plans, participation plans or similar employee benefits plans) between Parent
(or any Controlling Company), the Borrower and any Subsidiary and their
directors, officers, employees, members of management and consultants in the
ordinary course of business; and (ii) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract or arrangement and
transactions pursuant thereto;

 

(f)                                   (i) transactions by a Permitted Joint
Venture with any Person that is not the Borrower or any other Subsidiary (other
than another Permitted Joint Venture) and (ii) transactions with joint ventures
(including Permitted Joint Ventures), customers, clients or suppliers for the
purchase or sale of good or services entered into in the ordinary course of
business;

 

(g)                                  payment of reasonable and customary fees
and expenses to directors of Parent (or any Controlling Company) and its
Subsidiaries and the provision of customary indemnification to directors,
officers, employees, members of management and consultants of Parent (or any
Controlling Company) and its Subsidiaries;

 

(h)                                 the consummation of the Transactions and the
payment of all Transaction Expenses;

 

(i)                                     the existence of, and the performance of
obligations of the Borrower, FinCo or any of their respective Subsidiaries under
the terms of any agreement to which the Borrower, FinCo or any of their
respective Subsidiaries are a party as of or on the Restatement Date and
identified on Schedule 6.09, as these agreements may be amended, restated,
amended and restated, supplemented, extended, renewed or otherwise modified from
time to time; provided, however, that any future amendment, restatement,
amendment and restatement, supplement, extension, renewal or other modification
entered into after the Restatement Date will be permitted to the extent that its
terms, taken as a whole, are not more disadvantageous to the Lenders, in all
material respects, than the terms of the agreements on the Restatement Date;

 

92

--------------------------------------------------------------------------------


 

(j)                                    any agreement between any Person and an
Affiliate of such Person existing at the time such Person is acquired by, or
merged into or amalgamated with the Borrower or any other Subsidiary pursuant to
the terms of this Agreement; provided that such agreement was not entered into
in contemplation of or in connection with such acquisition, amalgamation or
merger or any amendment thereto (so long as any such amendment could not
reasonably be expected to be adverse in any material respect to the Lenders);

 

(k)                                 any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors (or equivalent governing body) of Parent or
any Controlling Company; and

 

(l)                                     loans or advances to directors,
officers, employees, members of management or consultants of Parent, any
Controlling Company, FinCo, the Borrower or any of its Subsidiaries permitted or
not prohibited by Section 6.04.

 

SECTION 6.10.                              Restrictive Agreements.  None of the
Borrower or any other Subsidiary will, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that restricts or imposes
any condition upon (a) the ability of the Borrower or any other Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, refinancings of or any amendment or modification expanding the scope of, in
each case in a manner materially adverse to the Lenders taken as a whole, any
such restriction or condition), (C) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (D) customary restrictions and
conditions contained in agreements relating to dispositions permitted by
Section 6.05 pending such disposition, (E) restrictions and conditions that were
binding on a Subsidiary at the time such Subsidiary first becomes a Subsidiary,
so long as the agreements providing for such restrictions and conditions were
not entered into in contemplation of such Person becoming a Subsidiary, and
(F) restrictions and conditions imposed by agreements relating to Foreign
Subsidiaries, (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01 (including any Refinancing Indebtedness
in respect thereof permitted under Section 6.01) if such restrictions or
conditions apply only to the assets securing such Indebtedness, (B) customary
provisions in leases and other agreements restricting the assignment thereof
(including the granting of any Lien), (C) customary provisions in joint venture
agreements and other similar agreement entered into in connection with Permitted
Joint Ventures or any other joint venture, (D) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (E) customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Borrower and such
Subsidiary have determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of the Borrower or any
Subsidiary to meet their ongoing obligations, (F) customary provisions contained
in leases, subleases, licenses or sublicenses of intellectual property and other
similar agreements entered into in the ordinary course of business and
(G) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is permitted under Section 6.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof and (2) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 6.10, and (iii) clause (b) of the foregoing shall not

 

93

--------------------------------------------------------------------------------


 

apply to restrictions or conditions imposed by any agreement relating to
Indebtedness permitted to be incurred under Section 6.01.

 

SECTION 6.11.                              Amendment of Material Documents. 
None of the Borrower or any other Subsidiary will amend, modify or waive any of
its rights under its certificate of incorporation, bylaws or other
organizational documents to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders.

 

SECTION 6.12.                              Senior Secured Leverage Ratio.  The
Borrower shall not permit the Senior Secured Leverage Ratio as of the last day
of any fiscal quarter of the Borrower ending after the Closing Date to be
greater than 2.00:1.00 on a Pro Forma Basis; provided, however, the foregoing
Senior Secured Leverage Ratio requirement shall be tested only in the event that
on the last day of any such fiscal quarter the aggregate amounts outstanding
under the Facility (other than the amount of any Letters of Credit which have
been cash collateralized) are in excess of $120,000,000 (with measurement to
commence, if applicable, at the end of the first full fiscal quarter after the
Restatement Date).

 

SECTION 6.13.                              Fiscal Year.  Except if required by
law to change its tax year, the Borrower will not, and the Borrower will not
permit any other Loan Party to, change its fiscal year to end on a date other
than on or about December 31, without the consent of the Administrative Agent.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;

 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of Parent, the Borrower or any other
Subsidiary in any Loan Document or in any report, certificate or financial
statement provided pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
untrue in any material respect on the date made or deemed made;

 

(d)                                 Parent or the Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 5.02(a) or
in Article VI (other than Section 6.12);

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower;

 

(f)                                   Parent, the Borrower or any other
Subsidiary shall fail to make any payment (whether of principal, interest,
termination payment or other payment obligation and regardless of

 

94

--------------------------------------------------------------------------------


 

amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after the expiration of any cure or grace period);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both, but after the expiration of any cure or grace period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
to cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
or, in the case of any Hedging Agreement, to cause the termination thereof
(other than termination events or equivalent events not relating to breach by
Parent, the Borrower or any other Subsidiary of the terms of such Hedging
Agreement); provided that this clause (g) shall not apply to (A) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the assets securing such Indebtedness or (B) any Indebtedness that becomes due
as a result of a refinancing thereof permitted under Section 6.01;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Parent, the Borrower or any other
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, provincial, state or foreign bankruptcy, insolvency, receivership,
corporate or similar law now or hereafter in effect or (ii) the appointment of a
receiver, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for Parent, the Borrower or any
other Subsidiary or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Parent, the Borrower or any other
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation (other than any liquidation permitted by clauses (iv) and
(vi) of Section 6.03(a)), reorganization or other relief under any Federal,
provincial, state or foreign bankruptcy, insolvency, receivership, corporate or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest within the period required by law, rule, regulation or the
applicable court or administrative agency, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for Parent, the Borrower or any
other Subsidiary or for a substantial part of its assets or (iv) make a general
assignment for the benefit of creditors, or the board of directors (or similar
governing body) of Parent, the Borrower or any other Subsidiary (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions expressly referred to above in this clause (i) or
clause (h) of this Article;

 

(j)                                    one or more final judgments for the
payment of money in an aggregate amount in excess of $20,000,000 (to the extent
not paid or fully covered by insurance provided by a carrier (i) not disputing
coverage following the submission of a claim in accordance with the terms of the
policy and (ii) financially capable of making the applicable payment), shall be
rendered against Parent, the Borrower, any other Subsidiary or any combination
thereof and the same shall remain undischarged, unvacated, unbonded or unstayed
for a period of 30 consecutive days during which execution shall not be
effectively stayed;

 

(k)                                 one or more ERISA Events shall have occurred
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect;

 

95

--------------------------------------------------------------------------------


 

(l)                                     other than with respect to items of
Collateral not exceeding $2,500,000 in the aggregate, any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document,
except as a result of (i) a sale or transfer of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) the Collateral Agent’s
failure to (A) maintain possession of any stock certificate, promissory note or
other instrument delivered to it under a Collateral Agreement or (B) file UCC
continuation statements (other than amendments to UCC filings) or (iii) with
respect to a Mortgage, to the extent such losses are covered by a lender’s title
insurance policy provided by a carrier (I) not disputing coverage and
(II) financially capable of making the applicable payment;

 

(m)                             any Guarantee purported to be created under any
Loan Document shall cease to be, or shall be asserted in writing by any Loan
Party not to be, in full force and effect, except upon the consummation of any
transaction permitted under this Agreement as a result of which the Subsidiary
Loan Party providing such Guarantee ceases to be a Subsidiary (or becomes an
Excluded Subsidiary) or upon the termination of such Loan Document in accordance
with its terms;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 the Borrower shall fail to observe or
perform the Financial Covenant (it being understood and agreed that any Default
or any Event of Default under this paragraph (o) may be remedied by the
(i) prepayment in full of all outstanding Borrowings and Swingline Borrowings
and the cash collateralization of all outstanding Letters of Credit (at 102% of
the face value of each such Letter of Credit) in a manner reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank and
(ii) the termination of all Commitments then outstanding);

 

(p)                                 the subordination provisions set forth in
any documentation relating to any Material Indebtedness of any Loan Party, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of such Material Indebtedness, if applicable
(so long as such documentation is then in effect), or any Loan Party or any
Subsidiary of any Loan Party, shall deny or disaffirm any of the foregoing in
writing; or

 

(q)                                 any Security Document or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof) or any grantor, pledgor or mortgagor thereunder or any Loan
Party shall deny or disaffirm in writing any grantor’s, pledgor’s or mortgagor’s
obligations under such Security Document, so long as such Security Document is
then in effect, except as a result of (i) a sale or transfer of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) the
Collateral Agent’s failure to (A) maintain possession of any stock certificate,
promissory note or other instrument delivered to it under a Collateral Agreement
or (B) file UCC continuation statements (other than an amendment to UCC filings)
or (iii) with respect to a Mortgage, to the extent such losses are covered by a
lender’s title insurance policy provided by a carrier (I) not disputing coverage
and (II) financially capable of making the applicable payment;

 

then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Parent and the
Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding), in which case any principal not so
declared to be due and payable

 

96

--------------------------------------------------------------------------------


 

may thereafter be declared to be due and payable), and thereupon the principal
of the Loans to be due and payable, together with accrued interest thereon and
all fees and other obligations of the Borrower hereunder, shall become due and
payable immediately, and (iii) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Parent and the Borrower; and in the case of any event with respect Parent, the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Parent and the
Borrower.

 

ARTICLE VIII

 

The Agents

 

(a)                                 Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the entities named as Administrative Agent and
Collateral Agent in the heading of this Agreement and its successors to serve as
administrative agent and collateral agent, respectively, under the Loan
Documents, and authorizes each Agent to take such actions and to exercise such
powers as are delegated to each Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders and the Issuing Banks hereby
grants to each Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf.

 

(b)                                 The Persons serving as the Agents hereunder
shall have the same rights and powers in its capacity as a Lender or an Issuing
Bank as any other Lender or Issuing Bank and may exercise the same as though it
were not an Agent, and such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent, the Borrower or
any other Subsidiary or other Affiliate thereof as if such Person were not an
Agent hereunder and without any duty to account therefor to the Lenders.

 

(c)                                  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (i) the Agents shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (ii) the Agents shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Agents are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as either Agent shall believe in good faith to be necessary, under
the circumstances as provided in the Loan Documents); provided that no Agent
shall be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Loan Document or applicable law, and
(iii) except as expressly set forth in the Loan Documents, no Agent shall have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent, the Borrower, any other Subsidiary or any other
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.  No Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith to
be necessary, under the circumstances as provided in the Loan Documents) or in
the absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by a final and non-appealable
judgment.  No Agent shall be deemed to

 

97

--------------------------------------------------------------------------------


 

have knowledge of any Default unless and until written notice thereof is given
to such Agent by Parent, the Borrower, a Lender or an Issuing Bank, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with any
Loan Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (D) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (E) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent or satisfaction of any condition that expressly refers to the matters
described therein being acceptable or satisfactory to such Agent. 
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any liability arising from any confirmation of the Exposure or the
component amounts thereof.

 

(d)                                 Each Agent shall be entitled to rely, and
shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof).  Each Agent also shall be entitled to rely,
and shall not incur any liability for relying, upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory, sender or authenticator thereof), and may act
upon any such statement prior to receipt of written confirmation thereof.  Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

(e)                                  Each Agent may perform any of and all its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  Each Agent and any such sub-agent may perform any of and
all their duties and exercise their rights and powers through their respective
Related Parties (other than to a Disqualified Institution).  The exculpatory
provisions of this Article shall apply to any such sub-agent and to such Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as its activities as Agent.

 

(f)                                   Subject to the terms of this paragraph,
either Agent may resign at any time from its capacity as such.  In connection
with such resignation, the Agent shall give notice of its intent to resign to
the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any such
notice of resignation, the other Agent and the Required Lenders shall have the
right, with the prior written approval of the Borrower (not to be unreasonably
withheld or delayed), to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders with the consent of the Borrower and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its intent to resign, then the retiring Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent with the written
approval of the Borrower (such approval not to be unreasonably withheld or
delayed), which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents.  The fees payable by Parent and the Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed by Parent, the Borrower and such successor.  Notwithstanding
the foregoing, in the

 

98

--------------------------------------------------------------------------------


 

event no successor Agent shall have been so appointed and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
intent to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, provided that, solely for purposes of
maintaining any security interest granted to the retiring Agent under any
Security Document for the benefit of the Secured Parties, the retiring Agent
shall continue to be vested with such security interest as collateral agent for
the benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Collateral Agent, shall continue to hold such Collateral, in
each case until such time as a successor Collateral Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Collateral Agent shall have no duty or obligation
to take any further action under any Security Document, including any action
required to maintain the perfection of any such security interest), and (ii) the
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (A) all payments
required to be made hereunder or under any other Loan Document to the retiring
Agent for the account of any Person other than the Agents shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the retiring Agent shall also directly be
given or made to each Lender and each Issuing Bank.  Following the effectiveness
of the retiring Agent’s resignation from its capacity as such, the provisions of
this Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Agent, its sub-agent and their
respective Related Parties (other than any Disqualified Institutions) in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent and in respect of the matters referred to in the proviso under clause
(i) above.

 

(g)                                  Each Lender and Issuing Bank acknowledges
that it has, independently and without reliance upon either Agent, the Lead
Arranger or any other Lender or Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either Agent, the Lead Arranger or any
other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

(h)                                 Each Lender, by delivering its signature
page to this Agreement and funding its Loans on the Restatement Date, or
delivering its signature page to an Assignment and Assumption shall be deemed to
have acknowledged receipt of, and consented to and approved, each Loan Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date or
the Restatement Date, as applicable.

 

(i)                                     No Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Collateral Agent on behalf of the Secured Parties in accordance with the terms
thereof.  In the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the Agents, as
agents for and representatives of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.  Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
foregoing provisions.

 

(j)                                    Notwithstanding anything to the contrary
set forth herein, it is understood and agreed that the Persons serving as
Co-Arrangers hold titles in name only and their titles confer no obligations,
duties or responsibilities under this Agreement or any other Loan Document,
except in their capacities as Lenders.

 

(k)                                 In furtherance of the foregoing and not in
limitation thereof, no Hedging Agreement or Cash Management Services, the
obligations under which constitute Secured Obligations, will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document except as expressly
provided in the Collateral Agreement.  By accepting the benefits of the
Collateral, each Secured Party that is a party to any such Hedging Agreement or
a provider of any Cash Management Services, as applicable, shall be deemed to
have appointed the Collateral Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

(l)                                     To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender in an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by any applicable Loan Party and without limiting the obligation of
any applicable Loan Party to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including
penalties, additions to Tax and interest, together with all expenses incurred,
including legal expenses, allocated staff costs and any out of pocket expenses.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this section. For the avoidance of doubt, for purposes of this section, the term
“Lender” includes any Issuing Bank and any Swingline Lender.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                              Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

(i)                                     if to Parent or the Borrower, to them at
Petrologistics, 600 Travis Street, Suite 3250, Houston, TX 77002, Attention of
Sharon Spurlin (Fax No. (713) 255-5991), with copies (which shall not constitute
notice) to Lindsay Goldberg, 630 Fifth Avenue, 30th Floor, New

 

100

--------------------------------------------------------------------------------


 

York, New York 10111, Attention of Jaime Buehl-Reichard (Fax No. (212) 373-4130)
and Weil, Gotshal & Manges LLP, 200 Crescent Court, Suite 300, Dallas, Texas
75201, Attention of Christopher C. Gleason (Fax No. (214) 746-7777);

 

(ii)                                  if to the Administrative Agent, to Morgan
Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, New York 11201,
Attention:  Morgan Stanley Agency Servicing (Fax No. (212) 507-6680);

 

(iii)                               (a)                               if to
Morgan Stanley Senior Funding, Inc., as Issuing Bank, to Morgan Stanley Senior
Funding, Inc., C/O Morgan Stanley Bank, N.A.,1300 Thames Street, Thames Street
Wharf, 4th Floor, Baltimore, MD  21231, Attention: Letter of Credit Department,
(Fax No.: 212-507-5010);

 

(b)                                 if to any other Issuing Bank, to it at its
address (or fax number) most recently specified by it in a notice delivered to
the Administrative Agent, Parent and the Borrower (or, in the absence of any
such notice, to the address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);

 

(iv)                              if to the Swingline Lender, to it at Morgan
Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, New York 11201,
Attention:  Morgan Stanley Agency Servicing (Fax No. (212) 507-6680); and

 

(v)                                 if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

(c)                                  Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communications (including email and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or Issuing Bank if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  Any notices or other communications to the Administrative Agent,
Parent or the Borrower may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.

 

(d)                                 Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

SECTION 9.02.                              Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Issuing Banks and the

 

101

--------------------------------------------------------------------------------


 

Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.21, Section
2.22 and in the Collateral Agreement and in clauses (c), (d), (e) and (f) below,
none of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Borrower, the Administrative Agent and (other than in the case of
clauses (i), (ii)(A), (ii)(B) and (ii)(C) below) the Required Lenders and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by Parent, the
Borrower and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent, the waiver
of any Default or Event of Default, mandatory prepayments or other mandatory
reduction of Commitments shall not constitute an extension or increase of any
Commitment of any Lender), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.13(c)), or reduce any fees (including any prepayment fees) payable
hereunder (it being understood that any change in the definitions of any ratio
used in the calculation of such pricing (or the component definitions) shall not
constitute a reduction in any rate of interest of fees), without the written
consent of each Lender directly and adversely affected thereby, (C) postpone the
scheduled maturity date of any Loan, or the required date of reimbursement of
any LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (D) change
Sections 2.18(b) or 2.18(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of the Required Lenders,
(E) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be); provided that,
with the written consent of each Lender, the provisions of this Section, the
definition of the term “Required Lenders” or such other provision may be amended
to include references to any new class of loans created under this Agreement (or
to lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing Classes of Loans or Lenders,
(F) release all or substantially all of the value of the Guarantees under the
Guarantee Agreement (except as expressly provided in Section 9.14 or the
Collateral Agreement or as otherwise permitted herein or in any other Loan
Document) without the written consent of each Lender, (G) release all or
substantially all the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the applicable Security Document or as otherwise permitted
herein or in any other Loan Document (including any such release by

 

102

--------------------------------------------------------------------------------


 

the Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents) and (H) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Required Lender of each adversely affected
Class; provided further that (1) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any forbearance or similar agreement which limits
the ability of the Administrative Agent to take actions upon the occurrence and
during the continuance of an Event of Default shall be effective without the
consent of the Administrative Agent) and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by Parent, the Borrower and the requisite number or percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

 

(c)                                  Notwithstanding Section 9.02(b) or the
proviso thereto, (A) any amendment, modification or waiver regarding the Senior
Secured Leverage Ratio (including the defined terms used in such covenant as
they pertain to compliance with Section 6.12) shall require the consent of only
the Required Lenders, Parent and the Borrower and (B) no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (A), (B) or
(C) of 9.02(b)(ii) and then only in the event such Defaulting Lender shall be
adversely affected by such amendment, waiver or other modification or (y) any
Lender that receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, waiver or other modification becomes effective and
whose Commitments terminate by the terms and upon the effectiveness of such
amendment, waiver or other modification.

 

(d)                                 The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender or other party hereto.

 

(e)                                  Notwithstanding the foregoing, only
following the first anniversary of the Restatement Date, this Agreement may be
amended with the written consent of the Administrative Agent, Parent, the
Borrower and the Lenders providing the relevant Replacement Facility (as defined
below) to permit the refinancing, replacement or modification of all or any
portion of the Facility (a “Replaced Facility”) with a replacement facility
hereunder (a “Replacement Facility”); provided that (a) the aggregate amount of
such Replacement Facility shall not exceed the aggregate amount of such Replaced
Facility plus (x) the amount permitted under any basket hereunder and plus
(y) the amount of accrued interest and premium thereon, any committed or undrawn
amounts and underwriting discounts, fees, commissions and expenses, associated
therewith), (b) the terms of any such Replacement Facility are (excluding
pricing, fees, rate floors, premiums and optional prepayment or redemption
terms) not, taken as a whole, materially more favorable to the lenders providing
such Replacement Facility than those applicable to the Replaced Facility (other
than any covenants or other provisions applicable only to periods after the
latest of the Maturity Date (as of the date of incurrence of such Replacement
Facility)) and (c) any Lender or, with

 

103

--------------------------------------------------------------------------------


 

the consent of the Borrower and, to the extent such consent would be required
under Section 9.04 with respect to an assignment of Loans or Commitments in
respect of the Facility to such person, the consent of the Administrative Agent,
the Issuing Bank and the Swingline Lender (in each case, which consent shall not
be unreasonably withheld), any additional bank, financial institution or other
entity may provide such Replacement Facility; provided further that in respect
of each of clauses (x) and (y) above, any Purchasing Debt Affiliate (other than
any Debt Fund Affiliate) shall not provide any Replacement Facility.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 9.02 or any Loan Document, (a) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to effect the provisions of Sections 2.20, 2.21, 2.22, 9.04(e), or 9.02(e), and
(b) guarantees, collateral security documents and related documents executed by
Parent or Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local law or
advice of local counsel, (y) cure ambiguities, omissions, mistakes or defects or
(z) cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.

 

SECTION 9.03.                              Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Agents, the Lead Arranger,
the Co-Arrangers and their respective Affiliates (but limited, in the case of
legal fees and expenses, to the reasonable fees, disbursements and other charges
of one counsel for the Agents, Lead Arranger, the Co-Arrangers and their
respective affiliates, taken as a whole, and, if necessary, one local counsel in
any material jurisdiction to such Persons taken as a whole) in connection with
the preparation, execution and delivery of the Commitment Letter and Fee Letter,
the syndication of the Facility, as well as the preparation, execution, delivery
and administration of this Agreement, the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the Agents, the
Lead Arranger, the Co-Arrangers, any Issuing Bank or any Lender (but limited, in
the case of legal fees and expenses, to the fees, disbursements and other
charges of one counsel for the Agents, Lead Arranger, the Co-Arrangers, Issuing
Bank and Lenders, taken as a whole, and, if necessary, one local counsel in any
relevant material jurisdiction to such Persons, and, if reasonably necessary,
one additional local counsel for all affected persons taken as a whole to the
extent of any actual or perceived conflict of interest) in connection with the
enforcement or protection of its rights in connection with the Loan Documents;

 

(b)                                 The Borrower shall indemnify the Agents (and
any sub-agent thereof), the Lead Arranger, each Co-Arranger, each Lender and
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses (but limited, in the case of legal fees and expenses, to the fees,
disbursements and other charges of one counsel for the Indemnitees, taken as a
whole, and, if necessary, one local counsel in any relevant material
jurisdiction to such Persons, and, if reasonably necessary, one additional local
counsel for all affected Indemnitees taken as a whole to the extent of any
actual or perceived conflicts of interest), arising out of, in connection with,
or as a result of (i) the structuring, arrangement and the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Commitment Letter and Fee Letter, this Agreement, the
other Loan Documents or any other agreement or instrument contemplated hereby or

 

104

--------------------------------------------------------------------------------


 

thereby, the performance by the parties to the Commitment Letter and Fee Letter,
this Agreement or the other Loan Documents of their obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release or threat of Release of Hazardous Materials on,
at, under or from any Mortgaged Property or any other property currently owned
or operated by Parent, the Borrower or any other Subsidiary, or any
Environmental Liability related in any way to Parent, the Borrower or any other
Subsidiary, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and whether initiated against or by any party to the
Commitment Letter and Fee Letter, this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (i) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith, material breach of the Loan Documents or willful
misconduct of such Indemnitee or (ii) in connection with any disputes solely
among Indemnitees (other than any disputes against any Agent, Lead Arranger or
Issuing Bank in its capacity as such) and not arising out of any act or omission
of the Permitted Holder, the Borrower or any of its subsidiaries.  This
paragraph shall not apply with respect to Taxes, other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

(c)                                  To the extent that Parent and the Borrower
fail to pay any amount required to be paid by them under paragraph (a) or (b) of
this Section to either Agent (or any sub-agent thereof), any Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to each Agent (or any such sub-agent), such Issuing
Bank, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agents (or any such sub-agent), any Issuing Bank or the
Swingline Lender in connection with such capacity.  For purposes of this
Section, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Exposures and unused Commitments at the time (or most
recently outstanding and in effect).

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, or permit any of their Affiliates or Related
Parties to assert, and each hereby waives, any claim against any other party
hereto (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) other than those
arising from the gross negligence, bad faith, material breach of the Loan
Documents or willful misconduct of such party or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable within 30 days after receipt of a reasonably detailed invoice therefor.

 

(f)                                   Notwithstanding the foregoing paragraphs
in this Section, if it is found by a final, non-appealable judgment of a court
of competent jurisdiction in any such action, proceeding or investigation that
any loss, claim, damage, liability or cost or related expense of any Indemnitee
has resulted from

 

105

--------------------------------------------------------------------------------


 

the gross negligence, bad faith or willful misconduct of such Indemnitee (or any
of its Related Parties) or a material breach of the Loan Documents by such
Indemnitee (or any of its Related Parties), such Indemnitee will repay such
portion of the reimbursed amounts previously paid to such Indemnitee under this
Section that is attributable to expenses incurred in relation to the set or
omission of such Indemnitee which is the subject of such finding.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) neither Parent nor the
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, other than as permitted under Section 6.03 (and any attempted assignment
or transfer by Parent or the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer by such Lender in violation of this Section shall be null
and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lead Arranger, the Co-Arrangers and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of any of the Administrative Agent, the Lead Arranger,
the Co-Arrangers, any Issuing Bank and any Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required (1) if such assignment is to a Lender (in each case,
other than a Disqualified Institution) and (2) if an Event of Default under
clause (a) or (b) of Article VII or, with respect to the Borrower, clause (h) or
(i) of Article VII has occurred and is continuing, for any other assignment;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 15 Business Days after having received written
notice thereof; and provided further that the Borrower may, during such 15
Business Day period, reasonably request additional information with respect to
such proposed assignment, and upon delivery of such request to the
Administrative Agent the running of such period shall be suspended and shall
resume upon delivery of the requested information to the Borrower (subject to
the Borrower’s right to request additional or follow-up information arising out
of the response to its initial request, in which case such period shall again be
tolled until delivery of such additional information to the Borrower);

 

(B)                               the Administrative Agent; and

 

(C)                               each Issuing Bank, in the case of any
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its LC Exposure.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

106

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consents; provided that no such consent of the Borrower shall be
required if an Event of Default under clauses (a), (b), (h) or (i) of
Article VII has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent), provided that only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments (i) from any Lender or its Approved Funds to one or
more other Approved Funds of such Lender or (ii) from any Lender or its
Affiliates to any other Person; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including federal, state and foreign securities
laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the Closing Date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits and subject to the obligations of Sections 2.15, 2.16, 2.17, 9.03 and
9.12).

 

(iv)                              The Administrative Agent shall maintain at one
of its offices, as an agent of the Borrower, a copy of each Assignment and
Assumption delivered to it and records of the names and addresses of the
Lenders, and the Commitment of, and principal and interest amount of the Loans
and LC Disbursements owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error or recordation of assignments therein in violation of the
requirements of this Section 9.04, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and the
Administrative Agent and its Affiliates and, as to

 

107

--------------------------------------------------------------------------------


 

entries pertaining to it, any Issuing Bank or Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                                 Upon receipt by the Administrative Agent of
an Assignment and Assumption executed by an assigning Lender and an assignee,
the assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto (other than the lack of the
Borrower’s consent thereto).  Each assigning Lender and the assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the Administrative Agent that all written consents required by
this Section with respect thereto (other than the consent of the Administrative
Agent) have been obtained and that such Assignment and Assumption is otherwise
duly completed and in proper form, and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Administrative Agent that such assignee is an
Eligible Assignee.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more Eligible Assignees (“Participants”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and Loans of any Class); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Parent, the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly affects such
Participant or requires the approval of all the Lenders.  Parent and the
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

108

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which it has sold a participation
and the principal amounts (and stated interest) of each such Participant’s
interest in the Loans or other rights and obligations of such Lender under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(d)                                 Any Lender may at any time pledge or assign
(other than to a Disqualified Institution) a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including (i) any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender and
(ii) in the case of any Lender that is a fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender including to
any trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(e)                                  If the Borrower wishes to replace the Loans
or Commitments under the Facility with ones having different terms, it shall
have the option, with the consent of the Administrative Agent and subject to at
least three (3) Business Days’ advance notice to the Lenders under the Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) require the Lenders under the Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.02 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.02(e)). 
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders under the Facility in the same
manner as would be required if such Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.03(b).  By receiving such purchase price, the
Lenders under the Facility shall automatically be deemed to have assigned the
Loans or Commitments under the Facility pursuant to the terms of the form of
Assignment and Assumption, and accordingly no other action by such Lenders shall
be required in connection therewith.  The provisions of this paragraph (f) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

 

SECTION 9.05.                              Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Lead Arranger, the Co-Arrangers, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document is executed and delivered or any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date.  Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the

 

109

--------------------------------------------------------------------------------


 

credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Lenders from
their obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Lenders shall be deemed to
have no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(f).  The provisions of Sections 2.15,
2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06.                              Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates under the Commitment Letter and Fee Letter and any
commitment advices submitted by them (but do not supersede any other provisions
of the Commitment Letter and Fee Letter (or any separate letter agreements with
respect to fees payable to the Administrative Agent or any Issuing Bank) that do
not by the terms of such documents terminate upon the effectiveness of this
Agreement, all of which provisions shall remain in full force and effect). 
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging (including “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 9.07.                              Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing and the Administrative Agent has
consented in writing (which consent may be given in the Administrative Agent’s
sole discretion and shall be given at the direction of the Required Lenders),
each Lender and Issuing Bank, and each Affiliate of any of the foregoing, is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Issuing Bank, or by such an Affiliate, to or for
the credit or the account of Parent or the Borrower against any of and all the
obligations then due of Parent or the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this
Agreement.  The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

 

110

--------------------------------------------------------------------------------


 

SECTION 9.09.                              Governing Law; Jurisdiction; Consent
to Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against Parent, the Borrower or any
of their properties in the courts of any jurisdiction to the extent necessary to
enforce the Collateral.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                              Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties, including accountants, legal
counsel and advisors (in each case, other than a Disqualified Institution)
solely in connection with the Transactions, it being

 

111

--------------------------------------------------------------------------------


 

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent, each Issuing Bank and
each Lender shall be responsible for the compliance with this Section by their
Related Parties, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), in
which case such Person agrees to inform the Borrower as promptly as practicable
in advance, to the extent permitted by law (notwithstanding the above or
anything else in this Agreement to the contrary, no Lender, shall be required to
inform or notify the Company of any disclosure made to or requested by a bank
examiner, regulatory examiner or self-regulatory examiner in the course of such
examiner’s routine or ordinary course examination, inspection or audit), (c) to
the extent required by applicable law or by any subpoena or similar legal
process (in which case, such Person agrees to inform the Borrower as promptly as
practicable thereof, to the extent permitted by law), (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder (in which case it shall use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (f) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Parent, the Borrower or any other Subsidiary and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential basis
from a third party source (other than Parent or the Borrower), having, in each
case, to such person’s actual knowledge, no obligations of confidentiality to
Parent, the Borrower or any other Subsidiary.  For purposes of this Section,
“Information” means all information received from Parent or the Borrower
relating to Parent, the Borrower or any other Subsidiary or their businesses in
connection with the Transactions and the related transactions thereby, other
than any such information that is available to the Administrative Agent, any
Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by
Parent or the Borrower.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

SECTION 9.13.                              Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

112

--------------------------------------------------------------------------------


 

 

SECTION 9.14.                              Release of Liens and Guarantees.

 

(a)                                 The Lenders irrevocably authorize the Agents
(and the Agents agree):

 

(i)                                     to release any Lien on any property
granted to or held by the Agents under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.02, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Guarantor upon release of such Guarantor from its
obligations under the Collateral and Guarantee Requirement pursuant to clause
(iii) below;

 

(ii)                                  at the request of the Borrower, to
subordinate any Lien on any property granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Sections 6.02(c), (d) and (e) and to enter into intercreditor and
subordination agreements to reflect such subordination; and

 

(iii)                               to release any Guarantor from its
obligations under any Loan Document to which it is a party if such Person ceases
to be a Subsidiary as a result of a transaction or designation permitted
hereunder.

 

(b)                                 In each case as specified in this
Section 9.14, the Agents will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Loan Documents (or the subordination of
the same), or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.14.

 

(c)                                  Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the Agents.

 

(d)                                 The Lenders irrevocably authorize the
Agents, and the Agents agree, to enter into any applicable intercreditor
agreements in connection with Indebtedness permitted under Sections 6.01(c) and
(f) or any amendment permitted under Sections 2.21 or 9.02(e).

 

SECTION 9.15.                              USA PATRIOT Act Notice.  Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with such Act.

 

SECTION 9.16.                              No Fiduciary Relationship.  Parent
and the Borrower, on behalf of itself and its subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, Parent, the Borrower, the other
Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

 

113

--------------------------------------------------------------------------------


 

SECTION 9.17.                              Non-Public Information.

 

(a)                                 Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Parent,
the Borrower or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI.  Each Lender represents to Parent, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

 

(b)                                 Parent, the Borrower and each Lender
acknowledge that, if information furnished by Parent or the Borrower pursuant to
or in connection with this Agreement is being distributed by the Administrative
Agent through IntraLinks/IntraAgency, SyndTrak or another website or other
information platform (the “Platform”), (i) the Administrative Agent may post any
information that Parent or the Borrower has indicated as containing MNPI solely
on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if Parent or the Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives.  Parent and the Borrower agree to clearly designate
all information provided to the Administrative Agent by or on behalf of Parent
or the Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by Parent and the Borrower without liability or responsibility
for the independent verification thereof.

 

SECTION 9.18.                              Lender Action.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, (i) the
authority to enforce rights and remedies hereunder and under the other Security
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Agents for the benefit of
the Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the Guarantee, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Agents for the benefit of the Secured Parties in accordance with the terms
thereof and (iii) in the event of a foreclosure by the Agents on any of the
Collateral pursuant to a public or private sale, the Agents or any Lender may be
the purchaser of any or all of such Collateral at any such sale and the Agents,
as agents for and representative of the Lenders (but not any Lender or Lenders
in its or their respective individual capacities unless the Required Lenders
shall otherwise agree in writing), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold in any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Agents at such sale.

 

SECTION 9.19.                              Effect of Amendment and Restatement. 
As of the Restatement Date, this Agreement shall amend, and restate as amended,
the Original Credit Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Loans and representations and warranties
made thereunder) except as such rights or obligations are amended or modified
hereby.  The Original Credit Agreement as amended and restated hereby shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Original Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall

 

114

--------------------------------------------------------------------------------


 

remain in full force and effect, each in accordance with its terms, as of the
date of delivery or such other date as contemplated by such document, instrument
or agreement to the same extent as if the modifications to the Original Credit
Agreement contained herein were set forth in an amendment to the Original Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Original Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.

 

[Signature pages follow]

 

115

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PL PROPYLENE LLC

 

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Name:

Sharon S. Spurlin

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

PETROLOGISTICS LP

 

 

 

 

By:

PetroLogistics GP LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Sharon S. Spurlin

 

 

Name:

Sharon S. Spurlin

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Administrative Agent, Collateral Agent, and Issuing Bank

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name:

Henrik Sandstrom

 

 

Title:

Authorized Signatory

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as

 

Lender and Swingline Lender

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name:

Henrik Sandstrom

 

 

Title:

Authorized Signatory

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name:

Henrik Sandstrom

 

 

Title:

Authorized Signatory

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

By:

/s/ Kevin Crealese

 

 

Name:

Kevin Crealese

 

 

Title:

Director

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Todd Mogil

 

 

Name:

Todd Mogil

 

 

Title:

Vice-President

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NOMURA CORPORATE FUNDING AMERICAS, LLC, as Lender

 

 

 

 

 

By:

/s/ Carl Mayer III

 

 

Name:

Carl Mayer III

 

 

Title:

Managing Director

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as Lender

 

 

 

 

 

By:

/s/ Daniel Mallo

 

 

Name:

Daniel Mallo

 

 

Title:

Managing Director

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as Lender

 

 

 

 

 

By:

/s/ John H. Phillips

 

 

Name:

John H. Phillips

 

 

Title:

Executive Vice President

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

/s/ Scott Mackey

 

 

Name:

Scott Mackey

 

 

Title:

Director

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

/s/ Joel H. Turner

 

 

Name:

Joel H. Turner

 

 

Title:

Senior Vice President

 

[Signature Page to PL Propylene LLC Credit Agreement]

 

--------------------------------------------------------------------------------